Exhibit 10.2

 

Execution Version

 

RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF JANUARY 19, 2012

 

AMONG

 

FERRELLGAS RECEIVABLES, LLC, AS SELLER,

 

FERRELLGAS, L.P., AS SERVICER,

 

 

THE PURCHASERS FROM TIME TO TIME PARTY HERETO,

 

 

FIFTH THIRD BANK AND SUNTRUST BANK, AS CO-AGENTS

 

AND

 

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I PURCHASE ARRANGEMENTS

 

2

 

 

 

 

SECTION 1.1.

PURCHASE FACILITY

 

2

SECTION 1.2.

INCREASES

 

2

SECTION 1.3.

DECREASES

 

3

SECTION 1.4.

FUNDING AND PAYDOWN SETTLEMENTS

 

4

SECTION 1.5.

OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF PURCHASERS’ RIGHTS

 

6

SECTION 1.6.

PAYMENT REQUIREMENTS

 

6

SECTION 1.7.

PURCHASE ACCOUNT

 

7

 

 

 

 

ARTICLE II PAYMENTS AND COLLECTIONS

 

7

 

 

 

 

SECTION 2.1.

MONTHLY PAYMENT DATES

 

7

SECTION 2.2.

REINVESTMENT PROCEDURES

 

8

SECTION 2.3.

LIQUIDATION SETTLEMENT PROCEDURES

 

8

SECTION 2.4.

PAYMENT RESCISSION

 

9

SECTION 2.5.

MAXIMUM PURCHASER INTERESTS

 

9

SECTION 2.6.

CLEAN-UP CALL

 

9

 

 

 

 

ARTICLE III [RESERVED]

 

9

 

 

 

 

ARTICLE IV PURCHASER FUNDING

 

9

 

 

 

 

SECTION 4.1.

PURCHASER FUNDING

 

9

SECTION 4.2.

YIELD PAYMENTS

 

10

SECTION 4.3.

SUSPENSION OF LMIR

 

10

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

10

 

 

 

 

SECTION 5.1.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

10

 

 

 

 

(a)

Existence and Power

 

10

(b)

Power and Authority; Due Authorization, Execution and Delivery

 

10

(c)

No Conflict

 

11

(d)

Governmental Authorization

 

11

(e)

Actions, Suits

 

11

(f)

Binding Effect

 

11

(g)

Accuracy of Information

 

11

(h)

Use of Proceeds

 

12

(i)

Good Title

 

12

(j)

Perfection

 

12

(k)

Places of Business and Locations of Records

 

12

(l)

Collections

 

12

 

i

--------------------------------------------------------------------------------


 

(m)

Material Adverse Effect

 

12

(n)

Names

 

13

(o)

Ownership of Seller

 

13

(p)

Not a Regulated Entity

 

13

(q)

Compliance with Law

 

13

(r)

Compliance with Credit and Collection Policy

 

13

(s)

Payments to Originator

 

13

(t)

Enforceability of Contracts

 

13

(u)

Eligible Receivables

 

14

(v)

Net Receivables Balance

 

14

(w)

Accounting

 

14

 

 

 

 

ARTICLE VI CONDITIONS OF PURCHASES

 

14

 

 

 

 

SECTION 6.1.

CONDITIONS PRECEDENT

 

14

SECTION 6.2.

CONDITIONS PRECEDENT TO ALL PURCHASES AND REINVESTMENTS

 

14

 

 

 

 

ARTICLE VII COVENANTS

 

15

 

 

 

 

SECTION 7.1.

FINANCIAL REPORTING

 

15

 

 

 

 

(a)

Annual Financial Statements

 

15

(b)

Quarterly Financial Statements

 

15

(c)

Receivable Sale Agreement Financial Statements

 

15

(d)

Credit Agreement Financial Statements

 

16

 

 

 

 

SECTION 7.2.

CERTIFICATES; OTHER INFORMATION

 

16

 

 

 

 

(a)

Receivable Sale Agreement Certificates

 

16

(b)

Compliance Certificates

 

16

 

 

 

 

SECTION 7.3.

NOTICES

 

16

SECTION 7.4.

COMPLIANCE WITH LAWS

 

17

SECTION 7.5.

PRESERVATION OF EXISTENCE, ETC.

 

17

SECTION 7.6.

PAYMENT OF OBLIGATIONS

 

17

SECTION 7.7.

AUDITS

 

18

SECTION 7.8.

KEEPING OF RECORDS AND BOOKS

 

18

SECTION 7.9.

COMPLIANCE WITH CONTRACTS AND CREDIT AND COLLECTION POLICY

 

18

SECTION 7.10.

PURCHASERS’ RELIANCE

 

18

SECTION 7.11.

PERFORMANCE AND ENFORCEMENT OF RECEIVABLE SALE AGREEMENT

 

21

SECTION 7.12.

COLLECTIONS

 

21

SECTION 7.13.

OWNERSHIP

 

21

SECTION 7.14.

TAXES

 

22

SECTION 7.15.

NEGATIVE COVENANTS OF THE SELLER PARTIES

 

22

 

 

 

 

(a)

Name Change, Offices and Records

 

22

(b)

Change in Payment Instructions to Obligors

 

22

 

ii

--------------------------------------------------------------------------------


 

(c)

Modifications to Contracts and Credit and Collection Policy

 

22

(d)

Sales, Adverse Claims

 

23

(e)

Net Receivables Balance

 

23

(f)

Termination Date Determination

 

23

(g)

Restricted Junior Payments

 

23

 

 

 

 

ARTICLE VIII ADMINISTRATION AND COLLECTION

 

23

 

 

 

 

SECTION 8.1.

DESIGNATION OF SERVICER

 

23

SECTION 8.2.

CERTAIN DUTIES OF SERVICER

 

23

SECTION 8.3.

COLLECTION NOTICES

 

24

SECTION 8.4.

RESPONSIBILITIES OF SELLER

 

25

SECTION 8.5.

REPORTS

 

25

 

 

 

 

ARTICLE IX AMORTIZATION EVENTS

 

25

 

 

 

 

SECTION 9.1.

AMORTIZATION EVENTS

 

25

SECTION 9.2.

REMEDIES

 

28

 

 

 

 

ARTICLE X INDEMNIFICATION

 

29

 

 

 

 

SECTION 10.1.

INDEMNITIES BY THE SELLER PARTIES

 

29

SECTION 10.2.

INCREASED COST AND REDUCED RETURN

 

31

SECTION 10.3.

OTHER COSTS AND EXPENSES

 

32

 

 

 

 

ARTICLE XI THE AGENTS

 

32

 

 

 

 

SECTION 11.1.

AUTHORIZATION AND ACTION

 

32

SECTION 11.2.

DELEGATION OF DUTIES

 

33

SECTION 11.3.

EXCULPATORY PROVISIONS

 

33

SECTION 11.4.

RELIANCE BY AGENTS

 

34

SECTION 11.5.

NON-RELIANCE ON AGENTS AND OTHER PURCHASERS

 

34

SECTION 11.6.

REIMBURSEMENT AND INDEMNIFICATION

 

34

SECTION 11.7.

AGENTS IN THEIR INDIVIDUAL CAPACITY

 

34

SECTION 11.8.

SUCCESSOR ADMINISTRATIVE AGENT

 

35

 

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

 

35

 

 

 

 

SECTION 12.1.

ASSIGNMENTS

 

35

SECTION 12.2.

PARTICIPATIONS

 

35

SECTION 12.3.

FEDERAL RESERVE

 

36

 

 

 

 

ARTICLE XIII [RESERVED]

 

36

 

 

 

 

ARTICLE XIV MISCELLANEOUS

 

36

 

 

 

 

SECTION 14.1.

WAIVERS AND AMENDMENTS

 

36

 

iii

--------------------------------------------------------------------------------


 

SECTION 14.2.

NOTICES

 

37

SECTION 14.3.

RATABLE PAYMENTS

 

37

SECTION 14.4.

PROTECTION OF OWNERSHIP INTERESTS OF THE PURCHASERS

 

38

SECTION 14.5.

CONFIDENTIALITY

 

38

SECTION 14.6.

[RESERVED]

 

39

SECTION 14.7.

LIMITATION OF LIABILITY

 

39

SECTION 14.8.

CHOICE OF LAW

 

39

SECTION 14.9.

CONSENT TO JURISDICTION

 

39

SECTION 14.10.

WAIVER OF JURY TRIAL

 

40

SECTION 14.11.

INTEGRATION; BINDING EFFECT; SURVIVAL OF TERMS

 

40

SECTION 14.12.

COUNTERPARTS; SEVERABILITY; SECTION REFERENCES

 

40

SECTION 14.13.

CHARACTERIZATION

 

40

 

EXHIBITS AND SCHEDULES

 

Exhibit I

 

Definitions

Exhibit II-A

 

Form of Purchase Notice

Exhibit II-B

 

Form of Reduction Notice

Exhibit III

 

Principal Places of Business and Chief Executive Offices of the Seller Parties;
Locations of Records; Federal Employer Identification Number(s)

Exhibit IV

 

Form of Compliance Certificate

Exhibit V

 

[Intentionally Deleted]

Exhibit VI

 

Form of Monthly Report

Exhibit VII

 

Form of Interim Report

Schedule A

 

Commitments

Schedule B

 

Closing Documents

Schedule C

 

List of Accounts with Balances That Can Be Concentrated on a Weekly Basis if
Daily Balances are under $2,500

Schedule D

 

Blocked Account Agreements

 

iv

--------------------------------------------------------------------------------


 

RECEIVABLES PURCHASE AGREEMENT

 

THIS RECEIVABLES PURCHASE AGREEMENT, dated as of January 19, 2012 (this
“Agreement”), is among:

 

(a)           Ferrellgas Receivables, LLC, a Delaware limited liability company
(“Seller”),

 

(b)           Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”),
as initial Servicer (the initial Servicer together with Seller, the “Seller
Parties” and each a “Seller Party”),

 

(c)           Wells Fargo Bank, N.A., individually (“Wells” or a “Purchaser”),

 

(d)           Fifth Third Bank, individually (“Fifth Third” or a “Purchaser”)
and as a co-agent (a “Co-Agent”),

 

(e)           SunTrust Bank, individually (“SunTrust” or a “Purchaser”) and as a
co-agent (a “Co-Agent”), and

 

(f)            Wells, as administrative agent for the Purchasers (hereinafter
defined) (together with its successors and assigns hereunder, the
“Administrative Agent” and, together with the Co-Agents, the “Agents”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and, if not defined
therein, the meanings assigned to such terms in the Receivable Sale Agreement
referenced therein.

 

PRELIMINARY STATEMENTS

 

A.            The Seller desires to transfer and assign Purchaser Interests to
the Administrative Agent for the benefit of the Purchasers from time to time
prior to the Facility Termination Date.

 

B.            Each of the Purchasers, or the Administrative Agent on behalf of
the Purchasers, shall purchase Purchaser Interests from Seller from time to time
prior to the Facility Termination Date.

 

C.            Wells Fargo Bank, N.A. has been requested and is willing to act as
Administrative Agent on behalf of the Purchasers in accordance with the terms
hereof.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
PURCHASE ARRANGEMENTS

 

Section 1.1.            Purchase Facility.

 

(a)           Upon the terms and subject to the conditions hereof, Seller may,
at its option, from time to time during the period from the date hereof to but
not including the Facility Termination Date, sell and assign Purchaser Interests
to the Administrative Agent, for the ratable benefit of the Purchasers; provided
that at no time may the Aggregate Capital at any one time outstanding exceed the
lesser of (i) the Purchase Limit and (ii) the Net Receivables Balance less the
Required Reserves (the “Investment Base”) as reflected on the most recent
Interim Report.  Seller hereby assigns, transfers and conveys to the
Administrative Agent, for the ratable benefit of the Purchasers in accordance
with their respective Percentages, and the Administrative Agent hereby acquires,
all of Seller’s now owned and existing and hereafter arising or acquired right,
title and interest in and to the Purchaser Interests.  The Seller Parties’ right
to request Purchases, and the Purchasers’ several Commitments shall
automatically terminate on the Facility Termination Date.

 

(b)           Not more than once per calendar month, in addition to the changes
in the Aggregate Commitment specified on Schedule A hereto, Seller may, upon at
least 5 Business Days’ prior written notice to each of the Agents, terminate in
whole or reduce in part, ratably among the Purchasers, the unused portion of the
Purchase Limit and the Aggregate Commitment; provided that each partial
reduction of the Purchase Limit (i) shall be in an amount equal to $5,000,000 or
an integral multiple thereof, (ii) shall permanently decrease the Aggregate
Commitment for each group of months in Schedule A hereto by a like amount, and
(iii) shall be apportioned amongst the Commitments of the Purchasers ratably in
accordance with their respective Percentages.  Each notice of a partial decrease
in the Purchase Limit shall be accompanied by an updated version of Schedule A
hereto bearing the effective date of such decrease, and in no event may the
Aggregate Commitment be reduced to a level less than the Aggregate Capital
outstanding unless it is accompanied by an Aggregate Reduction made in
accordance with Section 1.3 in the amount necessary to eliminate any excess
Aggregate Capital outstanding.

 

Section 1.2.            Increases.

 

(a)           On the terms and subject to the conditions set forth in this
Agreement, from time to time prior to the Facility Termination Date, Seller may
request Purchases by delivering by electronic mail to the Administrative Agent
not later than 12:00 noon (New York time) on a Business Day (a “Notice Date”) an
irrevocable written notice in the form set forth as Exhibit II-A hereto (a
“Purchase Notice”), which notice shall promptly be confirmed by a telephone call
to the Administrative Agent; provided that a Purchase Notice will be effectively
delivered notwithstanding any failure by Seller to so confirm such notice by
telephone call.  Each Purchase Notice shall be subject to Section 6.2 hereof,
shall be irrevocable and shall specify the requested Purchase Price (which shall
not be less than $1,000,000) and date of purchase.  Upon receipt of each
Purchase Notice, subject to Section 1.2(b) below, the Administrative Agent will
make the requested Purchase on behalf of the Purchasers not later than 4:00 p.m.
(New York

 

2

--------------------------------------------------------------------------------


 

time) on the Notice Date; provided that after giving effect to such Purchase,
the Aggregate Capital shall not exceed the lesser of (i) the Purchase Limit and
(ii) the Investment Base.

 

(b)           If the Administrative Agent elects not to fund the requested
Purchase on behalf of the Purchasers in accordance with Section 1.2(a), not
later than 3:00 p.m. (New York time), the Administrative Agent will notify
Seller of such election and not later than 4:00 p.m. (New York time) on the
Notice Date, the Administrative Agent will deliver to the other Agents copies of
the applicable Purchase Notice, in which case, on the terms and subject to the
conditions hereof, each of the Purchasers severally agrees to make a Purchase
equal to its Percentage of the requested Purchase, not later than 1:00 p.m. (New
York time) on the next Business Day; provided that, with the exception of the
Administrative Agent, at no time may any Purchaser’s Capital at any one time
outstanding exceed the lesser of (i) such Purchaser’s Percentage of the Purchase
Limit and (ii) such Purchaser’s Percentage of the Investment Base.

 

(c)           Except with respect to the initial Purchase to be made under this
Agreement on the date hereof (which initial Purchase shall be made ratably
amongst the Purchasers in accordance with their respective Percentages), unless
and until the Administrative Agent has delivered to the Seller Parties and the
other Agents not later than 12:00 noon (New York time) one Business Day prior to
a proposed Purchase Date written notice that it is electing to cease funding
Purchases on behalf of the Purchasers (a “Fronting Cessation Notice”), the
Seller Parties and the Purchasers shall be entitled to assume that the
Administrative Agent will fund, and the Administrative Agent agrees to fund,
each Purchase pursuant to Section 1.2(a).

 

(d)           On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, either (i) the
Administrative Agent shall deposit or otherwise initiate a wire transfer to the
Facility Account, in immediately available funds, no later than 4:00 p.m. (New
York time), an amount equal to the aggregate Purchase Price of the requested
Purchase, or (ii) in the case of the Purchase to be made on the date hereof, or
if a Fronting Cessation Notice has been timely delivered, each Purchaser shall
initiate a wire transfer to such account or accounts as the Administrative Agent
may from time to time specify in writing to such Purchaser, in immediately
available funds, no later than 1:00 p.m. (New York time), in an amount equal to
its Percentage of the aggregate Purchase Price of the requested Purchase, and
the Administrative Agent will promptly wire transfer or otherwise credit such
amounts in immediately available funds to the Facility Account.

 

Section 1.3.            Decreases.

 

(a)           Seller shall provide the Administrative Agent with irrevocable
prior written notice in the form of Exhibit II-B hereto (each, a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Collections not
later than 1:00 p.m. (New York time) on the Business Day on which the proposed
reduction is to occur (the “Proposed Reduction Date”).  Such Reduction Notice
shall designate (A) the Proposed Reduction Date, and (B) the amount by which the
Aggregate Capital is to be reduced (the “Aggregate Reduction”) which shall be
not less than $1,000,000 in the aggregate.  The Administrative Agent will apply
the Aggregate Reduction to the Administrative Agent’s Purchaser Interests to the
fullest extent possible and, to the extent its Purchaser Interest are not large
enough to absorb the entire Aggregate Reduction, it shall distribute the excess
to the Purchasers for application to their Purchaser Interests as soon as

 

3

--------------------------------------------------------------------------------


 

reasonably feasible and in any event not later than the next Business Day in
accordance with Section 1.4.

 

(b)           If, on any date of determination, the Aggregate Capital
outstanding exceeds the lesser of (i) the Purchase Limit and (ii) the Investment
Base, then Seller shall pay to the Administrative Agent, as applicable, (x) an
amount to be applied to reduce the Aggregate Capital outstanding such that after
giving effect to such payment, the Aggregate Capital is less than or equal to
the Investment Base or (y) an amount necessary to reduce the Aggregate Capital
to the Purchase Limit.  The Administrative Agent will apply the payment received
to the Administrative Agent’s Purchaser Interests to the fullest extent possible
and, to the extent its Purchaser Interests are not large enough to absorb the
entire payment, it shall distribute the excess to the Purchasers for application
to their Purchaser Interests as soon as reasonably feasible and in any event not
later than the next Business Day in accordance with Section 1.4.

 

Section 1.4.            Funding and Paydown Settlements.

 

(a)           In order to administer the facility evidenced by this Agreement in
an efficient manner and to minimize the transfer of funds between the
Administrative Agent and the Purchasers, the Administrative Agent may, at its
option, subject to the terms of this Section, make available, on behalf of the
Purchasers, the full amount of each Purchase requested or charged to the
Purchase Account or otherwise to be advanced by the Purchasers pursuant to the
terms hereof, without requirement of prior notice to the Purchasers of the
proposed Purchase.

 

(b)           With respect to all Purchases made by the Administrative Agent on
behalf of the Purchasers as provided in this Section, the amount of each
Purchaser’s Percentage of the outstanding Purchaser Interests shall be computed
at least weekly, and shall be adjusted upward or downward on the basis of the
amount of the outstanding Purchaser Interests as of 5:00 p.m. (New York time) on
the Business Day immediately preceding the date of each settlement computation;
provided that the Administrative Agent retains the absolute right at any time or
from time to time to make the above-described adjustments at intervals more
frequent than weekly.  The Administrative Agent shall deliver to each of the
Purchasers after the end of each week, or at such lesser period or periods as
the Administrative Agent shall determine, a summary statement of the amount of
outstanding Purchases for such period (such week or lesser period or periods
being hereinafter referred to as a “Funding Settlement Period”).  If the summary
statement is sent by the Administrative Agent and received by a Purchaser prior
to 11:00 a.m. (New York time) on a Business Day, then such Purchaser shall make
the settlement transfer described in this Section by no later than 4:00 p.m.
(New York time) on such Business Day.  If, as of the end of any Funding
Settlement Period, the combined Capital amount of a Purchaser’s Purchaser
Interests is more than such Purchaser’s Percentage of the Aggregate Capital
outstanding, then the Administrative Agent shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to such
Purchaser by wire transfer in immediately available funds the amount of such
excess.  Alternatively, if, as of the end of any Funding Settlement Period, the
combined Capital amount of a Purchaser’s Purchaser Interests is less than such
Purchaser’s Percentage of the Aggregate Capital outstanding, then such Purchaser
shall forthwith (but in no event later than the time set forth in the second
preceding sentence) transfer to the Administrative Agent by wire transfer in
immediately available funds the amount of such deficiency.  The obligation of
each of the Purchasers and the Administrative Agent to transfer

 

4

--------------------------------------------------------------------------------


 

such funds and effect such settlement shall be irrevocable and unconditional and
without recourse to or warranty by the transferring party.  The Administrative
Agent and each Purchaser agrees to mark its books and records at the end of each
Funding Settlement Period to show at all times its Capital outstanding.  Each
Purchaser shall only be entitled to receive Yield on its Capital to the extent
such Capital has been actually funded by such Purchaser.  Because the
Administrative Agent on behalf of Purchasers may be advancing and/or may be
repaid Capital prior to the time when the Purchasers will actually advance
and/or be repaid their Capital, Yield with respect to Aggregate Capital shall be
allocated by the Administrative Agent in accordance with the amount of Capital
actually advanced by and repaid to the Administrative Agent and each Purchaser
and shall accrue from and including the date such Capital is so advanced to but
excluding the date such Capital is either repaid by Seller or actually settled
with the applicable Purchaser as described in this Section.

 

(c)           To the extent that the Administrative Agent has made any such
amounts available and the settlement described above shall not yet have
occurred, upon repayment of any Aggregate Capital by Seller, the Administrative
Agent may apply such amounts repaid directly to any amounts made available by
the Administrative Agent pursuant to this Section.  In lieu of weekly or more
frequent settlements, subject to Section 1.2(c), the Administrative Agent may,
at its option, at any time require each Purchaser to provide the Administrative
Agent with immediately available funds representing its Percentage of the
Purchase Price for a Purchaser Interest, prior to the Administrative Agent’s
disbursement of such Purchase Price to Seller.  In the event that the
Administrative Agent elects to require prior funding by each Purchaser of its
Percentage of a Purchase Price before making such Purchase Price available to
Seller in accordance with Section 1.2(c), all Purchases under this Agreement
shall be funded by the Purchasers simultaneously and proportionately to their
Percentages.  No Purchaser shall be responsible for any default by any other
Purchaser in the other Purchaser’s obligation to make its Percentage of a
Purchase Price requested hereunder nor shall the Commitment of any Purchaser be
increased or decreased as a result of the default by any other Purchaser in the
other Purchaser’s obligation to make its Percentage of a Purchase hereunder.

 

(d)           If the Administrative Agent is not funding a particular Purchase
to Seller pursuant to Sections 1.4(a) and 1.4(b) above on any day but is
requiring each Purchaser to provide the Administrative Agent with immediately
available funds on the date of such Purchase as provided in
Section 1.4(c) above, the Administrative Agent may assume that each Purchaser
will make available to the Administrative Agent such Purchaser’s Percentage of
the Purchase Price requested or otherwise made on such day and the
Administrative Agent may, in its discretion, but shall not be obligated to
(except to the extent of funds actually received by the Administrative Agent
from the Purchasers), cause a corresponding amount to be made available to
Seller on such day.  If the Administrative Agent makes such corresponding amount
available to Seller and such corresponding amount is not in fact made available
to the Administrative Agent by such Purchaser, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Purchaser
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to the Administrative Agent at a rate per
annum equal to the Federal Funds Effective Rate, changing when and as such rate
changes, and if such amounts are not paid within three (3) Business Days of the
Administrative Agent’s demand, at a rate per annum equal to the sum of the
Federal Funds Effective Rate plus 200 basis points, changing when and as the
Federal Funds Effective Rate

 

5

--------------------------------------------------------------------------------


 

changes.  During the period in which such Purchaser has not paid such
corresponding amount to the Administrative Agent, notwithstanding anything to
the contrary contained in this Agreement or any of the other Transaction
Documents, the amount so advanced by the Administrative Agent to or for the
benefit of Seller shall, for all purposes hereof, be a Purchase made by the
Administrative Agent for its own account.  Upon any such failure by a Purchaser
to pay the Administrative Agent, the Administrative Agent shall promptly
thereafter notify Seller of such failure and Seller shall pay such corresponding
amount to the Administrative Agent for its own account within five (5) Business
Days of Seller’s receipt of such notice.  A Purchaser who fails to pay the
Administrative Agent its Percentage of any Purchase Price made available by the
Administrative Agent on such Purchaser’s behalf, or any Purchaser who fails to
pay any other amount owing by it to the Administrative Agent, is a “Defaulting
Purchaser”.  A Defaulting Purchaser shall be deemed not to be a “Purchaser” and
such Defaulting Purchaser’s Commitment shall be deemed to be zero dollars ($0)
for purposes of determining voting rights, fees and rights to receive any
Collections or other payments.  This Section shall remain effective with respect
to a Defaulting Purchaser, and the Administrative Agent shall be entitled to
receive and retain the Defaulting Purchaser’s Percentage of any fees,
Collections and other payments due, until such default is cured (either
voluntarily by the Defaulting Purchaser or by virtue of the Administrative
Agent’s receipt of the Defaulting Purchaser’s share of such fees, Collections
and other payments).  The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Purchaser, or relieve or
excuse the performance by Seller of its duties and obligations hereunder.

 

(e)           Nothing in this Section or elsewhere in this Agreement or the
other Transaction Documents shall be deemed to require the Administrative Agent
to advance funds on behalf of any Purchaser or to relieve any Purchaser from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
Seller may have against any Purchaser as a result of any default by any
Purchaser hereunder in fulfilling its Commitment.

 

Section 1.5.            Obligations Several; Independent Nature of Purchasers’
Rights.  The obligation of each Purchaser hereunder is several, and no Purchaser
shall be responsible for the obligation or commitment of any other Purchaser
hereunder.  Nothing contained in this Agreement or any of the other Transaction
Documents and no action taken by the Purchasers pursuant hereto or thereto shall
be deemed to constitute the Purchasers to be a partnership, an association, a
joint venture or any other kind of entity.  The amounts payable at any time
hereunder to each Purchaser shall be a separate and independent debt, and each
Purchaser shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. 
Notwithstanding the foregoing, except with the prior written consent of the
Administrative Agent, no Purchaser may assert or exercise any enforcement right
or remedy in respect of its Purchases or any other obligations under the
Transaction Documents, as against Seller or any property of Seller.

 

Section 1.6.            Payment Requirements.  All amounts to be paid or
deposited by any Seller Party pursuant to any provision of this Agreement shall
be paid or deposited in accordance with the terms hereof no later than 1:00 p.m.
(New York time) on the day when due in immediately available funds, and if not
received before 1:00 p.m. (New York time) shall be deemed to be received on the
next succeeding Business Day.  All amounts payable to the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent or any Purchaser shall be paid to the Administrative
Agent’s Account, and the Administrative Agent shall promptly remit each
applicable Purchaser’s portion thereof (if any) in immediately available funds
to such account as such Purchaser may from time to time specify in writing.  All
computations of Yield at LMIR and Unused Fees shall be made on the basis of a
year of 360 days for the actual number of days elapsed.  All computations of
Yield at the Alternate Base Rate shall be made on the basis of a year of 365
(or, when appropriate, 366) days for the actual number of days elapsed.  If any
amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.  Each Purchaser
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of Seller to such Person resulting from each
Purchase made by such Purchaser from time to time, including the amounts of
Capital and Yield payable and paid to such Person from time to time hereunder. 
Upon request of Seller or the Administrative Agent, each Purchaser will confirm
the amount of its outstanding Capital and the amount of any accrued and unpaid
Yield.  The entries maintained in the accounts maintained pursuant to this
Section shall absent manifest error be correct evidence of the existence and
amounts of the Aggregate Unpaids therein recorded; provided, however, that the
failure of any Purchaser to maintain such accounts or any error therein shall
not in any manner affect the obligation of Seller to repay the Aggregate Unpaids
in accordance with this Agreement.

 

Section 1.7.            Purchase Account.  The Administrative Agent shall
maintain an account on its books in the name of Seller (the “Purchase Account”)
on which Seller will be charged with all Purchases, all Yield, all fees, and all
other costs payable to the Administrative Agent or any Purchaser.  The Purchase
Account will be credited with all payments received for Seller’s account.  The
Administrative Agent shall render monthly statements regarding the Purchase
Account to the Purchasers and the Seller, including Capital, Yield, fees, and an
itemization of all other costs, and such statements, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Seller and the Administrative Agent, for the benefit of
the Purchasers unless, within 30 days after receipt thereof by Seller, Seller
shall deliver to the Administrative Agent written objection thereto describing
the error or errors contained in any such statements.  Seller hereby authorizes
the Administrative Agent, from time to time without prior notice to Seller, to
charge to the Purchase Account for all Capital, Yield, fees and other costs
owing hereunder or under any of the other Transaction Documents (in each case,
as and when due and payable) which amounts thereafter shall constitute Purchases
hereunder.

 

ARTICLE II
PAYMENTS AND COLLECTIONS

 

Section 2.1.            Monthly Payment Dates.  Notwithstanding any limitation
on recourse contained in this Agreement, on each Monthly Payment Date, Seller
shall pay to the Administrative Agent, for the benefit of such Purchasers or the
Servicer, as applicable, in each case, on a full recourse basis and without
duplication (i) the Unused Fee, (ii) all amounts payable as Yield, (iii) all
amounts payable pursuant to Article X, if any, and (iv) all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables (all of the foregoing, together
with the Administrative Agent’s Fee, collectively, the “Recourse Obligations”). 
Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in

 

7

--------------------------------------------------------------------------------


 

excess of the maximum permitted by applicable law.  If at any time Seller
receives any Collections or is deemed to receive any Collections, Seller shall
immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the Agents.

 

Section 2.2.            Reinvestment Procedures.  On each Business Day prior to
the Facility Termination Date, and provided that Section 2.3 shall not then be
applicable, (i) the Servicer (or, after delivery of Collection Notices pursuant
to Section 8.3, the Administrative Agent) shall set aside and hold in trust for
the payment of any Aggregate Unpaids or for a Reinvestment as provided in this
Section 2.2 any Collections received on or prior to such day and not previously
set aside or paid; (ii) after payment of amounts (if any) due and owing on such
date pursuant to Sections 2.1 and 2.5, Seller hereby requests and the applicable
Purchasers hereby agree to make, simultaneously with such receipt, a
reinvestment (each, a “Reinvestment”) with that portion of the balance of each
and every Collection so received that is part of any Purchaser Interest, such
that after giving effect to such Reinvestment, the amount of Capital of such
Purchaser Interest immediately after such receipt and corresponding Reinvestment
shall be equal to the amount of Capital immediately prior to such receipt; and
(iii) the Servicer (and, after delivery of the Collection Notices, the
Administrative Agent) shall remit the balance, if any, of such Collections
remaining after the applications provided in clause (ii) to the Seller or its
designee.

 

Section 2.3.            Liquidation Settlement Procedures.

 

(a)           If on any Business Day on or prior to the Facility Termination
Date, a payment is due pursuant to Section 2.5, the Servicer shall immediately
pay to the Administrative Agent, for distribution to the Purchasers, from
previously received Collections, the amount specified in such Section for
application to reduction of the Aggregate Capital, ratably amongst the
Purchasers.

 

(b)           On each Business Day on which an Amortization Event has occurred
and is continuing and on the Facility Termination Date and each Business Day
thereafter, the Servicer shall, at any time upon the request from time to time
by (or pursuant to standing instructions from) the Administrative Agent deposit
to the Administrative Agent’s Account, for the benefit of the Purchasers, all
Collections received on such day, and the Administrative Agent shall distribute
such funds in the following order of priority:

 

(i)            first, to the Servicer in payment of the accrued Servicing Fee
payable to the Servicer;

 

(ii)           second, in payment in full of the accrued Yield and Unused Fees
and other fees, if any, payable by the Seller to any of the Agents or
Purchasers;

 

(iii)          third, in reduction of the Aggregate Capital to zero; and

 

(iv)          fourth, in payment in full of all other Aggregate Unpaids not
covered in clauses (i) through (iii) above.

 

8

--------------------------------------------------------------------------------


 

The Administrative Agent, upon its receipt of such amounts in the Administrative
Agent’s Account, shall distribute such amounts to the Purchasers entitled
thereto; provided that if the Administrative Agent shall have insufficient funds
to pay all of the above amounts in full on any such date, the Administrative
Agent shall pay such amounts in the order of priority set forth above and, with
respect to any such category above for which the Administrative Agent shall have
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to such Persons) among all such Persons
entitled to payment thereof.

 

Section 2.4.            Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Administrative Agent (for the account of the applicable Person or
Persons who suffered such rescission, return or refund) the full amount thereof,
plus Yield thereon at the Discount Rate applicable from and after the occurrence
of an Amortization Event from the date of any such rescission, return or
refunding.

 

Section 2.5.            Maximum Purchaser Interests.  Seller shall ensure that
the Purchaser Interests shall at no time exceed in the aggregate 100%.  If the
aggregate of the Purchaser Interests exceeds 100%, Seller shall pay to the
Administrative Agent’s Account for the ratable benefit of the Purchasers in
accordance with their Percentages within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payments, the aggregate of the Purchaser Interests equals or is less than l00%.

 

Section 2.6.            Clean-up Call.  In addition to Seller’s rights pursuant
to Section 1.3, the Servicer shall have the right (after providing not less than
two (2) Business Days’ prior written notice to the Agents), to direct the Seller
at any time following the reduction of the Aggregate Capital to a level that is
less than 10.0% of the original Purchase Limit, repurchase from the Purchasers
all, but not less than all, of the then outstanding Purchaser Interests (a
“Clean-up Call”).  The aggregate purchase price in respect thereof shall be an
amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds.  Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any of the Purchasers or Agents, except that the Agents and the Purchasers shall
represent and warrant that the Purchasers Interests are free and clear of any
Adverse Claim created by any of them.  Upon such payment in full of the
Aggregate Unpaids following a Clean-up Call, the Commitments and this Agreement
shall terminate and be of no further force and effect, except for provisions
which expressly survive termination.

 

ARTICLE III
[RESERVED]

 

ARTICLE IV
YIELD

 

Section 4.1.            Yield.  Each Purchaser Interest shall accrue Yield at a
rate per annum equal to the Discount Rate.

 

9

--------------------------------------------------------------------------------


 

Section 4.2.                                   Yield Payments.  On each Monthly
Payment Date, Seller shall pay to the Administrative Agent (for the benefit of
the Purchasers) an aggregate amount equal to the accrued and unpaid Yield on
each Purchaser Interest for the Accrual Period (or portion thereof) then most
recently ended.

 

Section 4.3.                                   Suspension of LMIR.

 

(a)           If any Purchaser notifies Seller and the Agents that it has
determined that funding its Purchaser Interests at LMIR would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) deposits of a
type and maturity appropriate to match fund its Purchaser Interests at LMIR are
not available or (ii) LMIR does not accurately reflect the cost of acquiring or
maintaining a Purchaser Interest at such rate, then the applicable
Purchaser(s) shall suspend the availability of LMIR and their Purchaser
Interests shall thereafter accrue Yield at the Alternate Base Rate.

 

(b)           If less than all of the Purchasers give a notice pursuant to
Section 4.3(a), each Purchaser which gave such a notice shall be obliged, at the
request of Seller, to assign all of its rights and obligations hereunder to
another Purchaser willing to participate in this Agreement through the Scheduled
Termination Date in the place of such notifying Purchaser; provided that (i) the
notifying Purchaser receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Purchaser’s Percentage of the
Capital and Yield owing to all of the Purchasers and all accrued but unpaid fees
and other costs and expenses payable in respect of its Percentage of the
Purchaser Interests, and (ii) the replacement Purchaser otherwise satisfies the
requirements of Section 12.1(b).

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.1.                                   Representations and Warranties of
the Seller.  Each Seller Party hereby represents and warrants to the Agents and
the Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

 

(a)           Existence and Power.  Such Seller Party is duly organized, validly
existing and in good standing under the laws of Delaware, and is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all organizational power and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is conducted except where the failure to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Power and Authority; Due Authorization, Execution and Delivery. 
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Seller’s use of the proceeds of the
purchases made hereunder, are within its organizational powers and authority and
have been duly authorized by all necessary action on its part.  This Agreement
and each other Transaction Document to which such Seller Party is a party has
been duly executed and delivered by such Seller Party.

 

10

--------------------------------------------------------------------------------


 

(c)           No Conflict.  The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organization Documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Seller Party (except as created under the
Transaction Documents) except, in each case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

 

(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder and under the Receivable Sale Agreement,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any
Governmental Authority, which (a) purport to affect or pertain to this Agreement
or any other Transaction Document or any of the transactions contemplated hereby
or thereby; or (b) if determined adversely to a Seller Party or an Originator,
would reasonably be expected to have a Material Adverse Effect.  No injunction,
writ, temporary restraining order or any order of any nature has been issued by
any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Transaction
Document, or directing that the transactions provided for herein or therein not
be consummated as herein or therein provided.

 

(f)            Binding Effect.  This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)           Accuracy of Information.  All information heretofore furnished by
such Seller Party or any of its Affiliates to any of the Agents or Purchasers
for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Seller Party or any of its
Affiliates to any of the Agents or Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any untrue statement of a material fact or omit
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

 

11

--------------------------------------------------------------------------------


 

(h)           Use of Proceeds.  No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, Regulation
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time or (ii) to acquire any security in any transaction which is
subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

 

(i)            Good Title.  Immediately prior to each Purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables, free and clear of
any Adverse Claim, except as created by the Transaction Documents.  There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in the Receivables.

 

(j)            Perfection.  This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Administrative Agent for the benefit of the
relevant Purchaser or Purchasers (and the Administrative Agent for the benefit
of such Purchaser or Purchasers shall acquire from Seller) a valid and perfected
first priority undivided percentage ownership or security interest in the
Receivables and Related Security, free and clear of any Adverse Claim, except as
created by the Transactions Documents.  There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables.

 

(k)           Places of Business and Locations of Records.  The offices where
the Seller Parties keep all of their respective records regarding the Purchaser
Interests are located at the address(es) listed on Exhibit III or such other
locations of which the Administrative Agent has been notified in accordance with
Section 7.15(a).  Seller’s Federal Employer Identification Number is correctly
set forth on Exhibit III.

 

(l)            Collections.  The conditions and requirements set forth in
Section 7.12 hereof and in Section 5.12 of the Receivable Sale Agreement have at
all times been satisfied and duly performed.  Seller has not granted any Person,
other than the Servicer, dominion and control of any Lock-Box or Collection
Account, or the right to take dominion and control of any such Lock-Box or
Collection Account at a future time or upon the occurrence of a future event. 
Servicer or Seller has not granted any Person, other than the Administrative
Agent, dominion and control of the Servicer’s Concentration Account, or the
right to take dominion and control of the Servicer’s Concentration Account at a
future time or upon the occurrence of a future event.  Seller has not granted
any Person, other than the Administrative Agent, dominion and control of the
Facility Account, or the right to take dominion and control of the Facility
Account at a future time or upon the occurrence of a future event.

 

(m)          Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since June 30, 2011, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would

 

12

--------------------------------------------------------------------------------


 

have a material adverse effect on (A) the financial condition or operations of
Seller, (B) the ability of Seller to perform its obligations under the
Transaction Documents, or (C) the collectability of the Receivables generally or
any material portion of the Receivables.

 

(n)           Names.  In the past five (5) years, Seller has not used any legal
names, trade names or assumed names other than the name in which it has executed
this Agreement.

 

(o)           Ownership of Seller.  Ferrellgas owns, directly or indirectly,
100% of the issued and outstanding Equity Interests of Seller, free and clear of
any Adverse Claim.  Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

 

(p)           Not a Regulated Entity.  Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.  Such Seller Party is not subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute or regulation limiting its ability
to incur Indebtedness or to sell interests in the Receivables or Related
Security.

 

(q)           Compliance with Law.  Such Seller Party has complied with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law,
rule or regulation, except where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect.

 

(r)            Compliance with Credit and Collection Policy.  Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except as to which the
Agents have been notified in accordance with Section 7.3(c) and has consented.

 

(s)           Payments to Originator.  Seller has given reasonably equivalent
value to the applicable Originator in consideration for the Receivables
originated by such Originator and such transfer was not made for or on account
of an antecedent debt.  The transfer by each Originator of the Receivables
originated by it under the Receivable Sale Agreement is not voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

 

(t)            Enforceability of Contracts.  Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as

 

13

--------------------------------------------------------------------------------


 

such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(u)           Eligible Receivables.  Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on any Monthly Report or Interim
Report is, as of the date specified in such report, an Eligible Receivable.

 

(v)           Net Receivables Balance.  Seller has determined that, immediately
after giving effect to each Incremental Purchase and Reinvestment hereunder, the
Net Receivables Balance minus the Required Reserves will equal or exceed the
Aggregate Capital then outstanding.

 

(w)          Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivable Sale Agreement
does not jeopardize the true sale analysis.

 

ARTICLE VI
CONDITIONS OF PURCHASES

 

Section 6.1.                                   Conditions Precedent.  The
parties hereto agree that this Agreement shall automatically be effective on the
first day on which: (a) the Administrative Agent shall have received on or
before the date hereof those documents listed on Schedule B in form and
substance reasonably acceptable to the Administrative Agent, (b) the Agents
shall have received all fees and expenses required to be paid pursuant to the
terms of this Agreement and the Fee Letters (or the Administrative Agent shall
have been directed to disburse the same to the Agents out of the proceeds of the
initial purchase hereunder) and (c) the Administrative Agent shall have received
a complete copy of the Credit Agreement, together with all amendments thereto
and waivers thereof as of the date of this Agreement and the Security Agreement
(as such term is defined in the Credit Agreement).

 

Section 6.2.                                   Conditions Precedent to All
Purchases and Reinvestments.  Each purchase of a Purchaser Interest and each
Reinvestment shall be subject to the further conditions precedent that (a) the
Servicer shall have delivered to each of the Agents on or prior to the date of
such purchase or Reinvestment, in form and substance satisfactory to each of the
Agents, all Monthly Reports and Interim Reports as and when due under
Section 8.5; (b) the Facility Termination Date shall not have occurred; (c) each
of the Agents shall have received such other approvals, opinions or documents as
it may reasonably request and (d) on the date of each such Incremental Purchase
or Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

 

(i)            the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute an Amortization

 

14

--------------------------------------------------------------------------------


 

Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

 

(iii)          the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.

 

It is expressly understood that each Reinvestment shall, unless otherwise
directed by any of the Agents, occur automatically on each day that the Servicer
shall receive any Collections without the requirement that any further action be
taken on the part of any Person and notwithstanding the failure of Seller to
satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of each of
the Agents, which right may be exercised at any time on demand of such Agent, to
rescind the related purchase and direct Seller to pay to the Purchasers, ratably
in accordance with their respective Percentages, an aggregate amount equal to
the Collections prior to the Amortization Date that shall have been applied to
the affected Reinvestment.

 

ARTICLE VII
COVENANTS

 

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:

 

Section 7.1.                                   Financial Reporting.  Seller
shall deliver to the Agents (which delivery may be via electronic mail), in form
and detail satisfactory to the Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available, but not later
than 100 days after the end of each fiscal year of Seller, an unaudited balance
sheet of Seller as at the end of such year and the related statements of income
or operations, members’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
certified by a Responsible Officer of Seller as fairly presenting, in accordance
with GAAP, applied, if applicable, on a basis consistent with prior years, the
financial position and the results of operations of Seller;

 

(b)           Quarterly Financial Statements.  As soon as available, but not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Seller, a copy of the unaudited balance sheet of Seller as
of the end of such quarter and the related statements of income, members’ equity
and cash flows for the period commencing on the first day and ending on the last
day of such quarter, and certified by a Responsible Officer of Seller as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of
Seller;

 

(c)           Receivable Sale Agreement Financial Statements.  When and as
required under the Receivable Sale Agreement, each of the financial statements
required to be delivered under Section 5.1 thereof; and

 

15

--------------------------------------------------------------------------------


 

(d)           Credit Agreement Financial Statements.  When and as required under
the Credit Agreement, each of the annual and quarterly financial statements
required to be delivered under Section 6.01 thereof.

 

Section 7.2.            Certificates; Other Information.  Such Seller Party
shall furnish to the Agents (which may be via electronic mail):

 

(a)           Receivable Sale Agreement Certificates.  When and as required
under the Receivable Sale Agreement, each of the certificates and other reports
and information required to be delivered under Section 5.2 thereof; and

 

(b)           Compliance Certificates.  Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a), (b) and (d), a compliance
certificate in substantially the form of Exhibit IV hereto (or, in the case of
the Servicer, in the form delivered pursuant to the Credit Agreement, on which
compliance certificate each Agent and each Purchaser shall be permitted to rely
as though each such compliance certificate was delivered to each Agent and each
Purchaser) executed by a Responsible Officer of the applicable Seller Party with
respect to the periods covered by such financial statements together with
supporting calculations and such other supporting detail as the Administrative
Agent shall require.

 

Section 7.3.                                   Notices.  Such Seller Party shall
promptly notify the Administrative Agent (who will promptly notify the other
Agents) in writing or via electronic mail:

 

(a)           of the occurrence of any Amortization Event or Potential
Amortization Event;

 

(b)           of any matter described in Section 5.3(a)-(d) or (f) of the
Receivable Sale Agreement;

 

(c)           at least thirty (30) days prior to the effectiveness of any
material change in or material amendment to a Credit and Collection Policy, a
copy of such Credit and Collection Policy then in effect and a notice
(A) indicating such change or amendment, and (B) if such proposed change or
amendment would be reasonably likely to adversely affect the collectability of
the Receivables or decrease the credit quality of any newly created Receivables,
requesting the Agents’ consent thereto;

 

(d)           of any material change in accounting policies or financial
reporting practices by an Originator or any of its consolidated Subsidiaries;

 

(e)           if any of the representations and warranties in Article V ceases
to be true and correct;

 

(f)            of the occurrence of any event or condition that has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(g)           of the occurrence of the “Termination Date” under and as defined
in the Receivable Sale Agreement; and

 

16

--------------------------------------------------------------------------------


 

(h)           of the decision to appoint a new director of the Seller as an
“Independent Director” for purposes of this Agreement, such notice to be issued
not less than ten (10) days prior to the effective date of such appointment (or
such earlier date as the Administrative Agent may agree) and shall certify that
the designated Person satisfies the criteria set forth in the definition herein
of “Independent Director.”

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of such Seller Party setting forth details of the occurrence
referred to therein, and stating what action such Seller Party or any affected
Affiliate proposes to take with respect thereto and at what time.  Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Transaction Document that have been
breached or violated.

 

Section 7.4.                                   Compliance with Laws.  Such
Seller Party shall comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), except such as may be contested in good faith or as
to which a bona fide dispute may exist or the failure of which to comply with
could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.5.                                   Preservation of Existence, Etc. 
Such Seller Party shall:

 

(a)           preserve and maintain in full force and effect its legal existence
and good standing under the laws of its state or jurisdiction of organization
except in connection with transactions permitted by the Credit Agreement;

 

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by the Credit Agreement, except where the failure to so
preserve or maintain such governmental rights, privileges, qualifications,
permits, licenses and franchises could not reasonably be expected to have a
Material Adverse Effect;

 

(c)           preserve its business organization and goodwill, except where the
failure to so preserve its business organization or goodwill could not
reasonably be expected to have a Material Adverse Effect; and

 

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.6.                                   Payment of Obligations.  Such
Seller Party shall pay and discharge as the same shall become due and payable
(except to the extent the failure to so pay and discharge could not reasonably
be expected to have a Material Adverse Effect), all of its obligations and
liabilities, including:

 

(a)           all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by

 

17

--------------------------------------------------------------------------------


 

appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party; and

 

(b)           all lawful claims which, if unpaid, would by law become a Adverse
Claim upon its property, unless such claims are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party.

 

Section 7.7.                                   Audits.  Such Seller Party will
furnish to the Administrative Agent, for delivery to the other Agents, from time
to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request.  Such Seller Party will, from time
to time during regular business hours as requested by the Administrative Agent,
upon reasonable notice and at the sole cost of such Seller Party, permit the
Agents or their respective agents or representatives (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Seller Party relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Seller Party for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Seller Party’s financial condition or the Receivables and the Related Security
or such Seller Party’s performance under any of the Transaction Documents or the
Originators’ performance under the Contracts and, in each case, with any of the
officers or employees of such Seller Party having knowledge of such matters.

 

Section 7.8.                                   Keeping of Records and Books. 
The Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable). 
The Servicer will give the Agents notice of any material change in the
administrative and operating procedures referred to in the previous sentence. 
Such Seller Party will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Administrative Agent, describing the
Purchaser Interests.

 

Section 7.9.                                   Compliance with Contracts and
Credit and Collection Policy.  Such Seller Party will timely and fully
(i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
except where the failure to so comply could not reasonably be expected to have a
material adverse impact on the overall collectability of the Receivables, and
(ii) comply in all respects with the Credit and Collection Policy in regard to
each Receivable and the related Contract, except where the failure to so comply
could not reasonably be expected to have a material adverse impact on the
overall collectability of the Receivables.

 

Section 7.10.                             Purchasers’ Reliance.  Seller
acknowledges that the Purchasers are entering into the transactions contemplated
by this Agreement in reliance upon Seller’s identity as a legal entity that is
separate from each of the Originators.  Therefore, from and after the date of
execution and delivery of this Agreement, Seller shall take all reasonable
steps, including,

 

18

--------------------------------------------------------------------------------


 

without limitation, all steps that any of the Agents may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each Originator and any Affiliates thereof
and not just a division of an Originator or any such Affiliate.  Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:

 

(a)           conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of an Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

(b)           compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of an Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and such Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to Seller and such Originator or such
Affiliate, as applicable;

 

(c)           clearly identify its offices (by signage or otherwise) as its
offices and allocate to Seller on a reasonable basis the costs of any space
shared with an Originator;

 

(d)           have a separate telephone number, which will be answered only in
its name and separate stationery, invoices and checks in its own name;

 

(e)           conduct all transactions with an Originator or the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and such Originator on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

 

(f)            at all times have a Board of Directors consisting of at least
three members, at least one member of which is an Independent Director;

 

(g)           observe all formalities as a distinct entity, and ensure that all
actions relating to (i) the dissolution or liquidation of Seller or (ii) the
initiation of, participation in, acquiescence in or consent to any bankruptcy,
insolvency, reorganization or similar proceeding involving Seller, are duly
authorized by unanimous vote of its Board of Directors (including the
Independent Director);

 

(h)           maintain Seller’s books and records separate from those of an
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;

 

(i)            prepare its financial statements separately from those of each
Originator and insure that any consolidated financial statements of any
Originator or any Affiliate thereof that include Seller and that are filed with
the Securities and Exchange Commission or any other governmental agency have
notes clearly stating that Seller is a separate

 

19

--------------------------------------------------------------------------------


 

entity and that its assets will be available first and foremost to satisfy the
claims of the creditors of Seller;

 

(j)            except as herein specifically otherwise provided, maintain the
funds or other assets of Seller separate from, and not commingled with, those of
an Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Administrative
Agent on behalf of the Purchasers hereunder) has the power to make withdrawals;

 

(k)           pay all of Seller’s operating expenses from Seller’s own assets
(except for certain payments by an Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section 7.10);

 

(l)            operate its business and activities such that:  it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivable Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivable Sale Agreement, to make payment to the applicable Originator
thereunder for the purchase of Receivables from such Originator under the
Receivable Sale Agreement, and (4) the incurrence of operating expenses in the
ordinary course of business of the type otherwise contemplated by this
Agreement;

 

(m)          maintain its charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Organization
Documents in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.10; and (2) its corporate charter, at all times that
this Agreement is in effect, provides for (x) not less than ten (10) days’ prior
written notice to the Agents of the replacement or appointment of any director
that is to serve as an Independent Director for purposes of this Agreement and
(y) the condition precedent to giving effect to such replacement or appointment
that the Administrative Agent shall have determined in its reasonable judgment
that the designated Person satisfies the criteria set forth in the definition
herein of “Independent Director;”

 

(n)           maintain the effectiveness of, and continue to perform under the
Receivable Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivable Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivable Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agents;

 

(o)           maintain its legal separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one

 

20

--------------------------------------------------------------------------------


 

transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

 

(p)           maintain at all times adequate capital with which to conduct its
business and to meet its obligations as they come due; and

 

(q)           take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Bracewell &
Giuliani LLP as counsel for the Seller Parties, in connection with the closing
or initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

 

Section 7.11.          Performance and Enforcement of Receivable Sale
Agreement.  Seller will, and will require the Originators to, perform each of
their respective obligations and undertakings under and pursuant to the
Receivable Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivable Sale Agreement.  Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Administrative Agent and the Purchasers as assignees of
Seller) under the Receivable Sale Agreement as any of the Agents may from time
to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivable Sale Agreement.

 

Section 7.12.          Collections.  Each Seller Party will cause all
Collections on the Receivables to be concentrated each Business Day into the
Servicer’s Concentration Account; provided, however, that solely with respect to
each account listed on Schedule C (as such Schedule C may be updated by the
Servicer with a delivery of a revised Schedule C concurrent with the delivery of
the Monthly Report pursuant to Article VIII, provided that no account may be
added to Schedule C without the consent of the Agents if, after giving effect to
such account’s addition and any prior or concurrent account closures and
deletions, the aggregate Collections flowing through all accounts listed on
Schedule C could reasonably be expected to exceed 5% of total weekly Collections
on a pro forma basis), so long as the daily balance therein does not exceed
$2,500, each Seller Party will concentrate the Collections therein into the
Servicer’s Concentration Account not less than once per calendar week.  The
Servicer will sweep all such Collections from the Servicer’s Concentration
Account no less than daily into the Facility Account and immediately thereafter
transferred to the applicable Originator’s Account.  Servicer will cause the
Servicer’s Concentration Account to be subject at all times to a Blocked Account
Agreement that is in full force and effect.  Seller will cause the Facility
Account to be subject at all times to a Blocked Account Agreement that is in
full force and effect.

 

Section 7.13.          Ownership.  Seller will take all necessary action to
(i) acquire and maintain legal and equitable title to the Receivables
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent, for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all

 

21

--------------------------------------------------------------------------------


 

appropriate jurisdictions to perfect Seller’s interest in the Receivables and
such other action to perfect, protect or more fully evidence the interest of
Seller therein as any of the Agents may reasonably request), and (ii) establish
and maintain, in favor of the Administrative Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in the
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Administrative Agent for the benefit of the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Administrative Agent’s (for the benefit
of the Purchasers) interest in the Receivables and other than, in the case of
Collections, rights and claims of depositary and collecting banks arising under
the UCC, and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as any of
the Agents may reasonably request).

 

Section 7.14.          Taxes.  Such Seller Party will file all tax returns and
reports required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP will have
been set aside on its books.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any of the Agents or Purchasers.

 

Section 7.15.          Negative Covenants of the Seller Parties.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:

 

(a)           Name Change, Offices and Records.  Such Seller Party will not
change its name, identity or legal structure (within the meaning of Article 9 of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it will have:  (i) given the
Administrative Agent at least 15 days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by any of the Agents in connection with such
change or relocation.

 

(b)           Change in Payment Instructions to Obligors.  Such Seller Party
will not authorize any Obligor to make payment to any account other than a
Lock-Box or Collection Account which is swept into the Servicer’s Concentration
Account in accordance with Section 7.12.

 

(c)           Modifications to Contracts and Credit and Collection Policy.  Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectability of the Receivables or decrease the
credit quality of any newly created Receivables.  Except as otherwise permitted
pursuant to Article VIII hereof, such Seller Party will not extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

 

22

--------------------------------------------------------------------------------


 

(d)           Sales, Adverse Claims.  Such Seller Party will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
the Receivables, the Related Security, the Collections, the Facility Account or
the Servicer’s Concentration Account, or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favor of the Administrative Agent, for the benefit of the Purchasers,
provided for herein and other than, in the case of Collections, rights and
claims of depositary and collecting banks arising under the UCC), and such
Seller Party will defend the right, title and interest of the Administrative
Agent, for the benefit of the Purchasers, in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Seller Party.

 

(e)           Net Receivables Balance.  At no time prior to the Facility
Termination Date will Seller permit the Aggregate Capital outstanding to exceed
the Net Receivables Balance less the Required Reserves.

 

(f)            Termination Date Determination.  Seller will not designate the
Termination Date (as defined in the Receivable Sale Agreement), or send any
written notice to an Originator in respect thereof, without the prior written
consent of the Agents, except with respect to the automatic occurrence of such
Termination Date arising in accordance with the proviso set forth in
Section 7.2(i) of the Receivable Sale Agreement.

 

(g)           Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.10(p).

 

ARTICLE VIII
ADMINISTRATION AND COLLECTION

 

Section 8.1.            Designation of Servicer.  The servicing, administration
and collection of the Receivables shall be conducted by such Person (the
“Servicer”) so designated from time to time in accordance with Article VI of the
Receivable Sale Agreement and this Article VIII.  Ferrellgas is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms of this Agreement.  The Agents, acting jointly,
may designate as Servicer any Person to succeed Ferrellgas or any successor
Servicer; provided, however, that unless an Amortization Event (or another event
of the type described in the definition of “Amortization Date” has occurred),
replacement of the Servicer shall not result in the occurrence of the
Amortization Date.

 

Section 8.2.                  Certain Duties of Servicer.

 

(a)           The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II.  The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of the Agents, acting jointly, segregate, in a manner
acceptable to the Agents all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Seller

 

23

--------------------------------------------------------------------------------


 

prior to the remittance thereof in accordance with Article II.  If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

 

(b)           The Servicer may, in accordance with the applicable Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicer determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable, Defaulted Receivable or Charged-Off Receivable or limit
the rights of the Agents or the Purchasers under this Agreement. 
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Agents shall have the absolute and
unlimited right to direct the Servicer to commence or settle any legal action
with respect to any Receivable or to foreclose upon or repossess any Related
Security.

 

(c)           The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables or (ii) are otherwise
necessary or desirable to collect the Receivables and shall, as soon as
practicable upon demand of the Administrative Agent at the direction of the
Required Purchasers following the occurrence of an Amortization Event, deliver
or make available to the Administrative Agent, for the benefit of the
Purchasers, all such Records, at a place selected by the Administrative Agent. 
The Servicer shall, from time to time at the request of any Purchaser, furnish
to the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.

 

(d)           Any payment by an Obligor in respect of any indebtedness owed by
it to an Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 8.3.            Collection Notices.  The Administrative Agent is
authorized at any time to date and to deliver to the applicable Collection Bank
the Collection Notices; provided, however, that nothing herein shall be deemed
to give any of the Agents or Purchasers any claim to, Adverse Claim on or right
to retain any amounts deposited into the Servicer’s Concentration Account or the
Facility Account which do not constitute Collections and provided, further, that
unless an Amortization Event (or another event of the type described in the
definition of “Amortization Date” has occurred), delivery of the Collection
Notices shall not result in the occurrence of the Amortization Date.  The
Servicer and Seller hereby transfer to the Administrative Agent for the benefit
of the Purchasers, exclusive control of the Servicer’s Concentration Account;
provided, however, that the Servicer or Seller shall retain the right to direct
the disposition of funds therefrom until the Administrative Agent delivers the
applicable Collection Notice.  The Seller hereby transfers to the Administrative
Agent for the benefit of the Purchasers, exclusive control of the Facility
Account and each other Collection Account (other than the Servicer’s
Concentration Account) that is now or hereafter governed by a Blocked Account
Agreement; provided, however, that the Seller shall retain the right to direct
the

 

24

--------------------------------------------------------------------------------


 

disposition of funds therefrom until the Administrative Agent delivers the
applicable Collection Notice.  Each of the Seller Parties hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be
entitled:  (i) at any time after delivery of the Collections Notices, to endorse
such Seller Party’s name on checks and other instruments representing
Collections, (ii) at any time after the earlier to occur of an Amortization
Event or replacement of the Servicer, to enforce the Receivables and the Related
Security, and (iii) at any time after delivery of the Collections Notices, to
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections to come into the possession of
the Administrative Agent rather than such Seller Party.

 

Section 8.4.            Responsibilities of Seller.  Anything herein to the
contrary notwithstanding, the exercise by the Agents and the Purchasers of their
rights hereunder shall not release the Servicer, the applicable Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts.  The Purchasers shall have no obligation or
liability with respect to any Receivables or related Contracts, nor shall any of
them be obligated to perform the obligations of Seller.

 

Section 8.5.            Reports.

 

(a)           The Servicer shall prepare and forward to the Agents (i) on the
18th day of each month hereafter or if any such day is not a Business Day, on
the next succeeding Business Day (each, a “Monthly Reporting Date”), a Monthly
Report and (ii) at such times as any of the Agents shall reasonably request, a
listing by Obligor of all Receivables together with an aging of all
Receivables.  Subject to the limitations set forth in Section 7.12, concurrent
with the delivery of each Monthly Report, the Servicer may, but is not obligated
to, provide an updated Schedule C so long as such updated Schedule C only adds
new accounts and deletes previously listed accounts which have been closed. 
Upon such delivery, Schedule C attached hereto shall be automatically replaced
in its entirety with such updated Schedule C without the consent of any other
party hereto.

 

(b)           In addition, on each Interim Reporting Date, the Servicer shall
prepare and send to each of the Agents an Interim Report as of the close of
business on the prior Business Day or week, as applicable; provided that the
Servicer may provide an unsigned Interim Report by e-mail so long as such e-mail
transmission confirms that such Interim Report is final and the Servicer
delivers a signed hard copy by facsimile or mail within two Business Days.

 

ARTICLE IX
AMORTIZATION EVENTS

 

Section 9.1.            Amortization Events.  The occurrence of any one or more
of the following events shall constitute an Amortization Event:

 

(a)           (i) Except as provided in paragraph 9.1(e), any Seller Party shall
fail to make any payment or deposit required hereunder when due and, for any
such payment or deposit which is not in respect of Capital, such failure
continues for two (2) Business Days, or (ii) any Seller Party shall fail to
perform or observe any term, covenant or agreement hereunder

 

25

--------------------------------------------------------------------------------


 

(other than as referred to in clause (i) of this paragraph (a) and paragraph
9.1(e)) and such failure shall continue for five (5) consecutive Business Days.

 

(b)           Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document to which it
is a party or in any other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made or deemed made.

 

(c)           Failure of Seller to pay any Indebtedness when due; or the default
by Seller in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

 

(d)           (i) Any Seller Party shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party or any of
its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or (iii) any Seller
Party or any of its Subsidiaries shall take any action to authorize any of the
actions set forth in clauses (i) or (ii) above in this subsection (d).

 

(e)           Seller shall fail to comply with the terms of Section 2.5 hereof,
or, on any day, the Aggregate Capital shall exceed the Purchase Limit on such
day.

 

(f)            As of the last day of any Measurement Period:

 

(i)            the average of the Charged-Off Trigger Ratios for the three
Measurement Periods then most recently ended shall exceed 0.9%, or

 

(ii)           the average of the Dilution Ratios for the three Measurement
Periods shall exceed (A) 5.0% for the three Measurement Periods ending in July,
August, September or October of any year, or (B) 4.25% for the three Measurement
Periods ending in November, December, January, February, March, April, May or
June of any year.

 

(g)           A Change of Control shall occur.

 

(h)           One or more final judgments for the payment of money shall be
entered against Seller on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

 

26

--------------------------------------------------------------------------------


 

(i)            The occurrence of any Termination Event or the Termination Date
(each as defined in the Receivable Sale Agreement) shall occur.

 

(j)            This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have either a valid and perfected first priority
ownership or security interest in the Receivables.

 

(k)           As of the last day of any Measurement Period ending during the
periods specified in the table below, the average of the three Measurement
Periods then most recently ended for the Outstanding Balance of all Receivables
included in the Purchaser Interests (regardless of whether they are Eligible
Receivables on the date of determination) as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment shall exceed the percentage specified in the table below opposite such
period:

 

PERIOD IN WHICH
MEASUREMENT PERIOD ENDS

 

APPLICABLE
PERCENTAGE

 

January, February, March or April

 

14.00

%

May

 

18.50

%

June

 

23.00

%

July

 

27.00

%

August or September

 

26.00

%

October or November

 

20.00

%

December

 

15.00

%

 

(l)            (i) Any Loan Party (this and other capitalized terms in this
Section 9.1(l) are used with the meanings attributed thereto in the Credit
Agreement unless otherwise specified) or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but after giving effect to any applicable
grace periods) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto (in each case, after giving effect to any applicable grace
periods), or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or

 

27

--------------------------------------------------------------------------------


 

agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness or such
Guarantee to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount.

 

(m)          Ferrellgas shall fail to maintain a Consolidated Interest Coverage
Ratio (as defined in the Credit Agreement) of at least 2.50 to 1.00.

 

(n)           Ferrellgas shall fail to maintain a Consolidated Senior Secured
Leverage Ratio (as defined in the Credit Agreement) of not greater than 2.50 to
1.00.

 

(o)           Ferrellgas shall fail to maintain a Consolidated Leverage Ratio
(as defined in the Credit Agreement) of not greater than 5.5 to 1.0.

 

(p)           Seller shall fail to hold at least one meeting each fiscal year of
its Board of Directors or other comparable governing body.

 

(q)           Any Person shall be appointed as an Independent Director of the
Seller without prior notice thereof having been given to the Administrative
Agent in accordance with Section 7.3(h) or without the written acknowledgement
by the Administrative Agent that such Person conforms, in the reasonable
judgment of the Administrative Agent based on the Seller’s representations, with
the criteria set forth in the definition herein of “Independent Director.”

 

Section 9.2.            Remedies.  Upon the occurrence and during the
continuation of an Amortization Event, the Administrative Agent may, or upon the
direction of any two or more Purchasers with Capital in excess of 50% of the
Aggregate Capital, the Administrative Agent shall, take any of the following
actions: (i) replace the Person then acting as Servicer (if not previously
replaced), (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, and (iii) notify Obligors of the Purchasers’ interest in the
Receivables.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agents and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law,

 

28

--------------------------------------------------------------------------------


 

at equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

 

ARTICLE X
INDEMNIFICATION

 

Section 10.1.          Indemnities by the Seller Parties.  Without limiting any
other rights that any of the Agents or Purchasers may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
each of the Agents and Purchasers and their respective assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses
including reasonable attorneys’ fees (which attorneys may be employees of such
Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

 

(a)           Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(b)           Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

 

(c)           taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables and Related Security;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agents and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

 

(i)            any representation or warranty made by any Seller Party or
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered

 

29

--------------------------------------------------------------------------------


 

by any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

 

(ii)           the failure by Seller, the Servicer or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

 

(iii)          any failure of Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;

 

(iv)          any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

 

(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

 

(vi)          the commingling of Collections at any time with other funds;

 

(vii)         any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

 

(viii)        any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)           any Amortization Event described in Section 9.1(d);

 

(x)            any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of all or any portion of the Receivables from the
applicable Originator, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of Seller to give reasonably equivalent value
to such Originator under the Receivable Sale Agreement in consideration of the
transfer by such Originator

 

30

--------------------------------------------------------------------------------


 

of any portion of the Receivables, or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;

 

(xi)           any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Purchasers, or to transfer to the Administrative
Agent for the benefit of the Purchasers, legal and equitable title to, and
ownership of, a first priority perfected undivided percentage ownership interest
(to the extent of the Purchaser Interests contemplated hereunder) or security
interest in the Receivables and Related Security, free and clear of any Adverse
Claim (except as created by the Transaction Documents);

 

(xii)          the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the
Receivables, and the proceeds of any thereof, whether at the time of any
Incremental Purchase or Reinvestment or at any subsequent time;

 

(xiii)         any action or omission by any Seller Party which reduces or
impairs the rights of the Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;

 

(xiv)        any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and

 

(xv)         the failure of any Receivable included in the calculation of the
Net Receivables Balance to be an Eligible Receivable at the time so included.

 

Section 10.2.               Increased Cost and Reduced Return.

 

(a)           If after the date hereof, any Affected Entity shall be charged any
fee, expense or increased cost on account of the adoption of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change therein in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”):  (i) which subjects any Affected Entity to any charge or withholding
on or with respect to this Agreement or an Affected Entity’s obligations under
this Agreement, or on or with respect to the Receivables, or changes the basis
of taxation of payments to any Affected Entity of any amounts payable under this
Agreement (except for changes in the rate of tax on the overall net income of an
Affected Entity) or (ii) which imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of an Affected Entity, or
credit extended by an Affected Entity pursuant to this Agreement or (iii) which
imposes any other condition the result of which is to increase the cost to an
Affected Entity of performing its obligations under this Agreement, or to reduce
the rate of

 

31

--------------------------------------------------------------------------------


 

return on an Affected Entity’s capital as a consequence of its obligations under
this Agreement, or to reduce the amount of any sum received or receivable by an
Affected Entity under this Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by the applicable Purchaser, the Seller shall pay to such
Purchaser, for the benefit of the relevant Affected Entity, such amounts charged
to such Affected Entity or compensate such Affected Entity for such reduction;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Regulatory Change subject to this Section 10.2(a) regardless of the date
enacted, adopted or issued.

 

(b)           Payment of any sum pursuant to this Section 10.2 shall be made by
the Seller to the applicable Purchaser, for the benefit of the relevant Affected
Entity, not later than ten (10) days after any such demand is made.  A
certificate of any Affected Entity, signed by an authorized officer claiming
compensation under this Section 10.2 and setting forth in reasonable detail the
additional amount to be paid for its benefit and explaining the manner in which
such amount was determined shall be presumptive evidence of the amount to be
paid, absent manifest error.  Amounts under this Section 10.2 may be demanded at
any time within 180 days after the incurrence of such amount without regard to
the timing of issuance of any financial statement by Seller, any Purchaser or
any Affected Entity.

 

Section 10.3.               Other Costs and Expenses.  Seller shall pay to the
Agents within 45 days after presentation of an invoice therefor setting forth in
reasonable detail the basis for the fees and charges therein all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of the Administrative Agent’s auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of shared legal
counsel for the Agents with respect thereto and with respect to advising the
Agents as to their respective rights and remedies under this Agreement.  Seller
shall pay to each of the Agents and Purchasers within 45 days after presentation
of an invoice therefor setting forth in reasonable detail the basis for the fees
and charges therein any and all costs and expenses of the Agents and the
Purchasers, if any, including the reasonable fees and expenses of counsel in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.

 

ARTICLE XI
THE AGENTS

 

Section 11.1.               Authorization and Action.  Each Purchaser hereby
designates and appoints Wells to act as its administrative agent hereunder and
under each other Transaction Document, and authorizes the Administrative Agent
to take such actions as Administrative Agent on its behalf and to exercise such
powers as are delegated to the Administrative Agent by

 

32

--------------------------------------------------------------------------------


 

the terms of this Agreement and the other Transaction Documents together with
such powers as are reasonably incidental thereto.  Each of Wells, SunTrust and
Fifth Third hereby designates and appoints itself to act as its managing agent
hereunder, and authorizes itself to take such actions as managing agent on its
behalf and to exercise such powers as are delegated to such managing agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto.  Each of the Agents hereby agrees to deliver a copy of each
notice, certificate or report received by it from the Seller Parties to the
applicable Purchasers promptly after receipt thereof.  The Agents shall not have
any duties or responsibilities, except those expressly set forth herein or in
any other Transaction Document, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of any of the Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for any of
the Agents.  In performing its functions and duties hereunder and under the
other Transaction Documents, the Administrative Agent shall act solely as agent
for the Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns, and each of the Co-Agents
shall act solely as agent for itself and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for any
Seller Party, any of such Seller Party’s successors or assigns, or any other
Purchaser.  None of the Agents shall be required to take any action that exposes
it to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law.  The appointment and authority of the
Agents hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids.  Each of the Purchasers hereby authorizes the Administrative
Agent to file UCC financing statements and execute the Blocked Account
Agreements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).

 

Section 11.2.               Delegation of Duties.  Each of the Agents may
execute any of its duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  None of the
Agents shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 11.3.               Exculpatory Provisions.  None of the Agents nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers or other Agents for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith.  None of the Agents shall be under any obligation to any
Purchaser or any other Agent to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction

 

33

--------------------------------------------------------------------------------


 

Document, or to inspect the properties, books or records of the Seller Parties. 
None of the Agents shall be deemed to have knowledge of any Amortization Event
or Potential Amortization Event unless such Agent has received notice from
Seller or a Purchaser.

 

Section 11.4.               Reliance by Agents.  The Agents shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller),
independent accountants and other experts selected by such Agent.  Each of the
Agents shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of such Purchasers as it deems
appropriate and it shall first be indemnified to its satisfaction by the
applicable Purchasers, provided that unless and until such Agent shall have
received such advice, such Agent may take or refrain from taking any action, as
such Agent shall deem advisable and in the best interests of the Purchasers. 
Each of the Agents shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.

 

Section 11.5.               Non-Reliance on Agents and Other Purchasers.  Each
Purchaser expressly acknowledges that none of the Agents, nor any of such
Agent’s officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by any Agent
hereafter taken, including, without limitation, any review of the affairs of any
Seller Party, shall be deemed to constitute any representation or warranty by
such Agent.  Each Purchaser represents and warrants to the Agents that it has
and will, independently and without reliance upon any of the Agents or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

Section 11.6.               Reimbursement and Indemnification.  The Purchasers
agree to reimburse and indemnify the Administrative Agent and its officers,
directors, employees, representatives and agents ratably according to their
respective Commitments, to the extent not paid or reimbursed by the Seller
Parties (i) for any amounts for which the Administrative Agent, acting in its
capacity as Administrative Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by the Administrative
Agent, in its capacity as Administrative Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

 

Section 11.7.               Agents in their Individual Capacity.  Each of the
Agents, the Purchasers and their respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Seller or any
Affiliate of Seller as though it were not an Agent or a Purchaser (as
applicable) hereunder.  With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it

 

34

--------------------------------------------------------------------------------


 

were not the Agent, and the terms “Purchaser” and “Purchasers” shall include
Wells, SunTrust and Fifth Third.

 

Section 11.8.               Successor Administrative Agent.  The Administrative
Agent may, upon five days’ notice to Seller and the Purchasers, and the
Administrative Agent will, upon the direction of all of the Purchasers (other
than the Administrative Agent, in its individual capacity) resign as
Administrative Agent.  If the Administrative Agent shall resign, then the
Required Purchasers during such five-day period shall appoint from among the
Purchasers a successor administrative agent.  If for any reason no successor
Administrative Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five day period,
the Purchasers shall perform all of the duties of the Administrative Agent
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for all purposes shall deal directly
with the Purchasers.  After the effectiveness of any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and under the other Transaction Documents.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1.               Assignments.

 

(a)           Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement without the prior written consent of
each of the Agents.

 

(b)           With the consent of the Seller as long as no Amortization Event
has occurred and is continuing (which consent shall not be unreasonably
withheld), any Purchaser (“Assigning Purchaser”) may at any time and from time
to time assign to one or more Persons (“Assignee Purchaser”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement, in a form reasonably acceptable to the parties thereto, Seller and
Administrative Agent (an “Assignment Agreement”) executed by such Assignee
Purchaser and such Assigning Purchaser.  Upon delivery of an executed Assignment
Agreement to the Administrative Agent, such Assigning Purchaser shall be
released from its obligations hereunder to the extent of such assignment. 
Thereafter the Assignee Purchaser shall for all purposes be a Purchaser party to
this Agreement and shall have all the rights and obligations of a Purchaser
under this Agreement to the same extent as if it were an original party hereto
and no further consent or action by Seller, the Purchasers or the Agents shall
be required.

 

Section 12.2.               Participations.  Any Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each, a
“Participant”), participating interests in its Purchaser Interests or any other
interest of such Purchaser hereunder.  Notwithstanding any such sale by such a
Purchaser of a participating interest to a Participant, such Purchaser’s rights
and obligations under this Agreement shall remain unchanged, such Purchaser
shall remain

 

35

--------------------------------------------------------------------------------


 

solely responsible for the performance of its obligations hereunder, and Seller,
the Agents and the other Purchasers shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
under this Agreement.  Each Purchaser agrees that any agreement between such
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Purchaser’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.l(b)(i).

 

Section 12.3.               Federal Reserve.  Notwithstanding any other
provision of this Agreement to the contrary, any Purchaser may at any time
pledge or grant a security interest in all or any portion of its rights
(including, without  limitation, any Receivable and any rights to payment of
Capital and Yield) under this Agreement to secure obligations of such Purchaser
to a Federal Reserve Bank, without notice to or consent of the Seller, any other
Purchaser or any Agent; provided that no such pledge or grant of a security
interest shall release any Purchaser from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Purchaser as a party hereto.

 

ARTICLE XIII
[RESERVED]

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1.               Waivers and Amendments.

 

(a)           No failure or delay on the part of any of the Agents or Purchasers
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b).  The Seller Parties and Administrative Agent, at the direction
of the Required Purchasers, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:

 

(1) without the consent of each affected Purchaser, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component of Yield), (C) reduce any fee payable to the Administrative Agent
for the benefit of the Purchasers, (D) except pursuant to Article XII hereof,
change the amount of the Capital of any Purchaser, any Purchaser’s Percentage or
any Purchaser’s Commitment, (E) amend, modify or waive any provision of the
definition of Required Purchasers or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by Seller of any of its

 

36

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement, (G) change the definition of
“Required Reserve” or any component thereof, or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses; or

 

(2) without the written consent of the then Administrative Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Administrative Agent.

 

Notwithstanding the foregoing, (A) the Administrative Agent and Seller, with the
consent of each Purchaser, may amend this Agreement on terms satisfactory to the
Administrative Agent and the Seller to add additional Persons as Purchasers
hereunder and (B) the Agents may enter into amendments to modify any of the
terms or provisions of Article XI or Article XII or any other provision of this
Agreement without the consent of the Seller Parties, provided that such
amendment has no negative impact upon either of the Seller Parties.  Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon the Seller Parties, the
Purchasers and the Agents.

 

Section 14.2.               Notices.  Except as provided in this Section 14.2,
all communications and notices provided for hereunder shall be in writing
(including bank wire, telecopy or electronic facsimile transmission or similar
writing, and  electronic mail) and shall be given to the other parties hereto at
their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties
hereto.  Each such notice or other communication shall be effective (i) if given
by telecopy, upon the receipt thereof, (ii) if given by mail, five (5) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 14.2.  Seller hereby authorizes each of the
Agents and the Purchasers to effect purchases based on telephonic notices made
by any Person whom such Agent or such Purchaser in good faith believes to be
acting on behalf of Seller.  Seller agrees to deliver promptly to any Agent a
written confirmation of each telephonic notice signed by a Responsible Officer
of Seller; provided, however, the absence of such confirmation shall not affect
the validity of such notice.  If the written confirmation differs from the
action taken by any of the Agents or Purchasers, as the case may be, the records
of such Agent or such Purchaser, as applicable, shall govern absent manifest
error.

 

Section 14.3.               Ratable Payments.  If any Purchaser, whether by
setoff or otherwise, has payment made to it with respect to any portion of the
Aggregate Unpaids owing to such Purchaser (other than payments received pursuant
to Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

37

--------------------------------------------------------------------------------


 

Section 14.4.               Protection of Ownership Interests of the Purchasers.

 

(a)           Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any of the Agents may
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agents or the Purchasers to exercise and enforce their rights and
remedies hereunder.  Without limiting the generality of the foregoing, Seller
hereby authorizes the Administrative Agent to file a financing statement against
Seller describing the collateral thereunder as “all assets and the proceeds
thereof” or words of the same general effect.  At any time after the occurrence
of an Amortization Event, the Administrative Agent may, or the Administrative
Agent may direct Seller or the Servicer to, notify the Obligors of Receivables,
at Seller’s expense, of the ownership or security interests of the Purchasers
under this Agreement and may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to the
Administrative Agent or its designee.   Seller or the Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.

 

(b)           If any Seller Party fails to perform any of its obligations
hereunder:  (i) any of the Agents or Purchasers may (but shall not be required
to) perform, or cause performance of, such obligations, and such Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3, (ii) each Seller Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Seller Party (A) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (B) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables. 
The appointment in the preceding clause (ii) is coupled with an interest and is
irrevocable.

 

Section 14.5.               Confidentiality.

 

(a)           Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of the
Fee Letters and the other confidential or proprietary information with respect
to any Agent and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party and such Purchaser and its
officers and employees may disclose such information to such Seller Party’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

 

(b)           Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agents or the Purchasers by each other, (ii) by any of the Agents
or the Purchasers to any prospective or actual assignee or participant of any of
them, and (iii) to any officers, directors, employees,

 

38

--------------------------------------------------------------------------------


 

outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information.  In addition,
the Purchasers and the Agents may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c)           Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with U.S. federal or state securities laws.  For purposes of this paragraph, the
terms “tax treatment” and “tax structure” have the meanings specified in
Treasury Regulation section 1.6011-4(c).

 

Section 14.6.               [Reserved].

 

Section 14.7.               Limitation of Liability.  Except with respect to any
claim arising out of the willful misconduct or gross negligence of any of the
Agents or Purchasers, no claim may be made by any Seller Party or any other
Person against any of the Agents or Purchasers or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 14.8.               CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.

 

Section 14.9.               CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY PURCHASER TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT

 

39

--------------------------------------------------------------------------------


 

OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.

 

Section 14.10.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 14.11.            Integration; Binding Effect; Survival of Terms.

 

(a)           This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

 

(b)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

 

Section 14.12.            Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 14.13.            Characterization.

 

(a)           It is the intention of the parties hereto that each Purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which Purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest.  Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
of the Purchasers and the Agents for all representations, warranties, covenants
and indemnities made by

 

40

--------------------------------------------------------------------------------


 

Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by any of the
Purchasers or the Agents or any assignee thereof of any obligation of Seller or
any Originator or any other Person arising in connection with the Receivables or
any other obligations of Seller or any Originator.

 

(b)           In addition to any ownership interest which the Administrative
Agent may from time to time acquire pursuant hereto, to secure the prompt and
complete payment of the Aggregate Unpaids, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest, now
existing or hereafter arising, in (i) the Receivables, the Related Security and
the Collections, (ii) the Facility Account and the Servicer’s Concentration
Account, (iii) Seller’s rights and remedies under the Receivable Sale Agreement,
and (iv) all proceeds of any thereof prior to all other liens on and security
interests therein.  The Agents and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

 

[The remainder of this page is blank intentionally]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

Name:

J. Ryan VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

One Liberty Plaza

 

 

Liberty, MO 64068

 

 

Attention: Cathy Brown

 

 

Phone:

(816) 407-2403

 

 

Fax:

(816) 792-6887

 

 

Email:

cathybrown@ferrellgas.com

 

 

 

 

 

FERRELLGAS, L.P.

 

 

 

BY: FERRELLGAS, INC., ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

Name:

J. Ryan VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

7500 College Blvd., Suite 1000

 

 

Overland Park, Kansas 66210

 

 

Attention: James R. VanWinkle

 

 

Phone:

(913) 661-1528

 

 

Fax:

(913) 661-1537

 

 

Email:

ryanvanwinkle@Ferrellgas.com

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

 

Individually as Purchaser and as Administrative Agent

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

SVP

 

 

 

 

Address:

Wells Fargo Bank, N.A.

 

 

6 Concourse Parkway, Suite 1450

 

 

Atlanta, GA 30328

 

 

Attention:

Eero Maki

 

 

Telephone:

(404) 732-0821

 

 

Fax:

(404) 732-0801

 

 

Email:

rsgglobal@wachovia.com

 

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

 Individually as Purchaser and as a Co-Agent

 

 

 

 

 

By:

/s/ Joseph Franke

 

Name:

Joseph Franke

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

SunTrust Bank

 

 

303 Peachtree Street NE

 

 

24th Floor, MC 3950

 

 

Atlanta, Georgia 30308

 

 

Attention: ASG Funding

 

 

Telephone: (404) 658-4568

 

 

Facsimile: (404) 495-2171

 

 

E-mail: Three.Pillars@suntrust.com

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

SunTrust Robinson Humphrey, Inc.

 

 

303 Peachtree Street NE

 

 

24th Floor, MC 3950

 

 

Atlanta, Georgia 30308

 

 

Attention: ASG Portfolio Management

 

 

Telephone: (404) 813-5006

 

 

Facsimile: (404) 813-0000

 

 

E-mail: TPFC.AssetManagement@SunTrust.com

 

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, individually as Purchaser and as a Co-Agent

 

 

 

 

By:

/s/ Andrew D. Jones

 

Name:

Andrew D. Jones

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

Fifth Third Bank

 

 

Asset Securitization

 

 

38 Fountain Square Plaza

 

 

MD 109046

 

 

Cincinnati, OH 45263

 

 

Attention: Andrew D. Jones

 

 

Telephone: (513) 534-0836

 

 

Fax: (513) 534-0319

 

 

E-mail: Andrew.Jones@53.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Fifth Third Bank

 

 

Asset Securitization

 

 

222 S. Riverside Plaza

 

 

MD GRVR0A

 

 

Chicago, IL 60606

 

 

Attention: Kacee Huisinga

 

 

Telephone: (312) 704-6852

 

 

Fax: (312).704-4127

 

 

E-mail: kacee.huisinga@53.com; Amy.Schuster@53.com;

 

53.Securitization.Bancorp@53.com

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement:

 

(a)                                  Capitalized terms used and not otherwise
defined herein shall have the meanings attributed thereto in the Receivable Sale
Agreement (hereinafter defined); and

 

(b)                                 The following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent’s Fee” means the Administrative Agent’s annual fee set
forth in the Administrative Agent’s Fee Letter.

 

“Administrative Agent’s Fee Letter” means the letter agreement dated as of the
date hereof between Seller and the Administrative Agent, as the same may be
amended, restated or otherwise modified and in effect from time to time.

 

“Administrative Agent’s Account” means account no. 2070482789126, account name:
Leverage Finance — NC, at Wachovia Bank, National Association, ABA
No. 053000219, Reference:  Ferrellgas Receivables, LLC, or any other account as
the Administrative Agent may indicate from time to time.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Entity” means (i) any Purchaser, or (ii) any bank holding company in
respect of such Purchaser.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agents” has the meaning set forth in the preamble to this Agreement.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Commitment” means, on any date of determination, the aggregate of the
Purchasers’ several Commitments.

 

“Aggregate Reduction” has the meaning specified in Section 1.3(a).

 

“Aggregate Reserve Percentage” means, on any date of determination the sum of
(a) the Yield Reserve, (b) the Servicing Reserve and (c) the greater of (i) the
Dynamic Reserve Percentage and (ii) the Floor Reserve Percentage.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letters, Yield, Aggregate Capital and all
other unpaid Recourse Obligations (whether due or accrued) at such time.

 

“Agreement” means this Receivables Purchase Agreement dated as of January 19,
2012 among Seller, Ferrellgas, the Purchasers and the Agents, as it may be
amended, restated or otherwise modified and in effect from time to time.

 

“Alternate Base Rate” means, on any date of determination, a floating rate per
annum equal to the sum of (a) the greater of (i) the Prime Rate, and (ii) the
sum of the Federal Funds Effective Rate plus 0.50%, plus (b) the Applicable
Margin.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, and (iv) the date which is 5 Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

 

“Amortization Event” has the meaning specified in Article IX.

 

“Applicable Margin”  means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio (as defined in the
Credit Agreement) as set forth in the most recent compliance certificate
received by the Administrative Agent from the Servicer pursuant to
Section 7.2(b) (a “Servicer Compliance Certificate”):

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Applicable
Margin

 

1

 

< 2.75:1

 

1.15

%

2

 

> 2.75:1 but < 3.25:1

 

1.30

%

3

 

> 3.25:1 but < 3.75:1

 

1.45

%

4

 

> 3.75:1 but < 4.25:1

 

1.55

%

5

 

> 4.25:1

 

1.65

%

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first day of the
month immediately following delivery of a Servicer Compliance Certificate
pursuant to Section 7.2(b); provided, however, that (a) each Applicable Margin
specified in the table above shall increase by 200 basis points at any time
during which an Amortization Event exists and is continuing, (b) if a Servicer
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Purchasers, Pricing Level 4
shall apply, in each case as of the first Business Day after the date on which
such Servicer Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Servicer
Compliance Certificate is delivered, and (c) in the event that the Consolidated
Leverage Ratio reflected in the most recent Servicer Compliance Certificate is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Servicer shall immediately deliver to the Agents a corrected Servicer
Compliance Certificate for such Applicable Period, (ii) the higher Applicable
Margin shall apply for such Applicable Period, and (iii) the Seller shall
promptly pay to the Administrative Agent for the benefit of the Purchasers the
accrued additional Yield that would have been due and payable at such time as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement.

 

“Assignee Purchaser” has the meaning set forth in Section 12.1(b).

 

“Assigning Purchaser” has the meaning set forth in Section 12.1(b).

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Base Dilution Reserve Percentage” means the product of (i) the average of the
monthly Dilution Ratios during the 12 most recent Measurement Periods and
(ii) the Dilution Horizon Ratio.

 

“Blocked Account Agreement” means an agreement among an Originator or the
Seller, as applicable, the Administrative Agent and Wells Fargo Bank, N.A. (or
other applicable Collection Bank) with respect to the Servicer’s Concentration
Account, the Facility Account or such other Collection Account as the
Administrative Agent may specify, in form and substance reasonably satisfactory
to the parties thereto.

 

“Business Day” means any day on which banks are not authorized or required to
close in Charlotte, North Carolina, Cincinnati, Ohio or Atlanta, Georgia, and,
if the applicable Business Day relates to any computation or payment to be made
with respect to LMIR, any day on which dealings in dollar deposits are carried
on in the London interbank market.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or

 

Exhibit I-3

--------------------------------------------------------------------------------


 

other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

 

“Capital Lease Obligation” has the meaning set forth in the Credit Agreement.

 

“Change of Control” means (a) a Change of Control under and as defined in the
Credit Agreement, or (b) Ferrellgas ceases to own 100% of the outstanding Equity
Interests of Seller.

 

“Charged-Off Receivable” means a Receivable:  (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.

 

“Charged-Off Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (x) the total amount of Receivables that
became Charged-Off Receivables during the Measurement Period ending on such
Cut-Off Date, by (y) the aggregate original Outstanding Balance of all
Receivables originated during the six preceding Measurement Periods.

 

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

 

“Collection Account” means each account designated as a “Secondary Collection
Account” on Schedule D hereto and each other concentration account, depositary
account, lock-box account or similar account (other than each of the
Originator’s Accounts) in which any Collections are collected or deposited.

 

“Collection Bank” means any bank at which a Collection Account is maintained.

 

“Collection Notice” means a notice in the form attached to a Blocked Account
Agreement from the Administrative Agent to the Collection Bank party thereto
terminating the Servicer’s or Seller’s authority to make withdrawals from each
Collection Account subject thereto.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

 

“Commingling Risk Reserve Percentage” means 7.5%, provided that if deemed
necessary or advisable in the reasonable judgment of (a) the Administrative
Agent or (b) Fifth Third and SunTrust, acting jointly, in either case, following
(i) an adverse change in financial condition or circumstances of Seller and
(ii) consultation with (which does not imply concurrence of) Seller, the
Administrative Agent may (and shall if directed to do so by Fifth Third and
SunTrust, acting jointly), increase this percentage to 12.5%.

 

Exhibit I-4

--------------------------------------------------------------------------------


 

“Commitment” means for each Purchaser, its commitment to purchase Purchaser
Interests from Seller in the aggregate amount set forth on Schedule A hereto, as
the same may be updated from time to time pursuant to Section 1.1(b).

 

“Commitment Availability” means, as to each Purchaser, at any time the positive
difference (if any) between (a) its Commitment at such time, minus (b) such
Purchaser’s Capital outstanding at such time.

 

“Concentration Percentage” means 12.5%.

 

“Credit Agreement” means that certain Credit Agreement, dated as of November 2,
2009, by and among Ferrellgas, the General Partner, each lender from time to
time party thereto and Bank of America, N.A. as administrative agent, as in
effect on the date of this Agreement and as amended by Amendment No. 1 to Credit
Agreement dated as of September 23, 2011 and as further amended, restated or
otherwise modified from time to time with the consent of the Agents hereunder,
regardless of whether the same remains in effect.

 

“Credit and Collection Policy” means, as to an Originator, such Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date hereof and summarized in Exhibit IV to the
Receivable Sale Agreement, as modified from time to time in accordance with this
Agreement.

 

“Cut-Off Date” means the last day of each Measurement Period.

 

“Days Sales Outstanding”  means, as of any day, an amount equal to the product
of (1) 91, multiplied by (2) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the last day of the most recent
Measurement Period, by (ii) the aggregate amount of Receivables created during
the three (3) Measurement Periods ending on the last day of the current
Measurement Period.

 

“Deemed Collections” means Collections deemed to be received by the applicable
Originator in accordance with Section 1.3 of the Receivable Sale Agreement. 
Deemed Collections shall constitute Collections required to be remitted pursuant
to Sections 2.2 and 2.3 of this Agreement when and as they are deemed to arise
under the Receivable Sale Agreement.

 

“Default Ratio” means, for any Measurement Period, a ratio (expressed as a
percentage) equal to (a) the sum of (i) the aggregate Outstanding Balance of all
Receivables as to which any payment or part thereof remains unpaid for more than
90 but less than 121 days after the original due date for such payment and
(ii) the aggregate Outstanding Balance of all Receivables that were less than 90
days past due that became Charged-Off Receivables during such Measurement
Period, divided by (b) the aggregate Outstanding Balance of all Receivables
originated during the fourth preceding Measurement Period.

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 61 days from the original due date for
such payment.

 

“Delinquency Trigger Event” means, as of the last day of any Measurement Period,
the Delinquency Trigger Ratio for such Measurement Period exceeds (A) 11% for
each

 

Exhibit I-5

--------------------------------------------------------------------------------


 

Measurement Period ending in April through and including October of any year, or
(B) 9.1% for each Measurement Period ending in November through and including
March of any year.

 

“Delinquency Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (i) the aggregate Outstanding Balance of
all Delinquent Receivables as of such Cut-Off Date, by (ii) the aggregate
Outstanding Balance of all Retail Receivables as of such Cut-Off Date.

 

“Delinquent Receivable” means a Retail Receivable as to which any payment, or
part thereof, remains unpaid for 31-60 days from the original due date for such
payment.

 

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the most recently ended Measurement
Period (including, without limitation, all invoices, debit memos and Finance
Charges), and the denominator of which equals the Net Receivables Balance as of
the last day of the most recently ended Measurement Period, or, in each case, a
longer period if it is determined during the most recently completed field
examination that the average lag between the issuance of credit memoranda and
the date of the related invoice is longer than 30 days.

 

“Dilution Ratio” means, for any Measurement Period, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such Measurement
Period divided by (ii) the aggregate sales generating Receivables originated
during the preceding Measurement Period.

 

“Dilution Reserve Percentage” means, as of any date of determination, a
percentage calculated in accordance with the following formula:

 

[(SF x ED) + [(DS - ED) x (DS/ED)]] x DHR

 

where:

 

SF

=

2.25;

ED

=

The average of the monthly Dilution Ratios occurring during the 12 most recent
Measurement Periods;

DS

=

The highest three-month rolling average of the Dilution Ratios occurring during
the 12 most recent Measurement Periods; and

DHR

=

The Dilution Horizon Ratio at such time.

 

“Dilutions” means, at any time, the aggregate amount of any reduction or
cancellation of the outstanding principal balance of a Receivable due to (a) any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof (other than as a result of
any Collections), or as a result of any governmental or regulatory action,
(b) any setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), (c) any
warranty claim, rebate or refund, (d) any misstatement of the amount thereof, or
(e) any misrepresentation.

 

Exhibit I-6

--------------------------------------------------------------------------------


 

“Discount Rate” means, if available, LMIR (otherwise, the Alternate Base Rate).

 

“Dynamic Reserve Percentage” means on any date of determination, the sum of the
Loss Reserve Percentage and the Dilution Reserve Percentage.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)                                     the Obligor of which (a) if a natural
person, is a resident of the United States or, if a corporation or other
business organization, is organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States; (b) is not an Affiliate of any of the parties hereto; and (c) is not a
Governmental Authority against which claims may only be assigned in compliance
with the Federal Assignment of Claims Act or similar legislation (each such
Receivable, the Obligor of which is a Governmental Authority against which
claims may only be assigned in compliance with the Federal Assignment of Claims
Act or similar legislation, being a “Government Receivable”), except that a
portion of Government Receivables not to exceed 2% of the aggregate Outstanding
Balance of all Receivables may be included as “Eligible Receivables”,

 

(ii)                                  the Obligor of which is not the Obligor on
Defaulted Receivables, the aggregate Outstanding Balance of which exceeds 50% of
such Obligor’s total Receivables,

 

(iii)                               which is not, on any date of determination,
a Defaulted Receivable, a Charged-Off Receivable, or, if a Delinquency Trigger
Event has occurred, a Delinquent Receivable,

 

(iv)                              which by its terms is due and payable within
30 days of the original billing date therefore and has not had its payment terms
extended, provided that Receivables due and payable between 31 and 90 days of
the original billing date in an aggregate amount not to exceed 10% of total
Receivables may be included in Eligible Receivables,

 

(v)                                 which is an “account” within the meaning of
Article 9 of the UCC of all applicable jurisdictions,

 

(vi)                              which is denominated and payable only in
United States dollars in the United States,

 

(vii)                           which arises under an invoice, which, together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms subject to no offset, counterclaim or other
defense,

 

(viii)                        which arises under an invoice which (A) does not
require the Obligor under such invoice to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such invoice and (B) does not contain a confidentiality
provision that purports to restrict the ability of the Administrative Agent to
exercise its rights, on behalf of the Purchasers, under the Transaction
Documents, including, without limitation, its right to review such invoice,

 

Exhibit I-7

--------------------------------------------------------------------------------


 

(ix)                                which arises under an invoice that contains
an obligation to pay a specified sum of money, contingent only upon the sale of
propane, propane appliances or other related goods or the provision of services
by the applicable Originator,

 

(x)                                   which, together with the invoice related
thereto, does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the invoice related thereto is in violation of any such law,
rule or regulation,

 

(xi)                                which satisfies all material requirements of
the applicable Credit and Collection Policy,

 

(xii)                             which was generated in the ordinary course of
the applicable Originator’s business,

 

(xiii)         which arises solely from the sale of propane, propane appliances
or other related goods or the provision of services to the related Obligor by
the applicable Originator, and not by any other Person (in whole or in part),

 

(xiv)                         as to which the Administrative Agent has not
notified Seller that the Administrative Agent has determined, in the exercise of
its commercially reasonable credit judgment, that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable,

 

(xv)                            which is not subject to any right of rescission,
set-off, counterclaim, any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the propane,
propane appliances or other related goods the sale of which shall have given
rise to such Receivable (except with respect to sale discounts effected pursuant
to the invoice, or defective goods returned in accordance with the terms of the
invoice),

 

(xvi)                         as to which the applicable Originator has
satisfied and fully performed all obligations on its part with respect to such
Receivable required to be fulfilled by it, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor,

 

(xvii)                      in which Seller’s ownership interest therein is free
and clear of any Adverse Claim other than a first priority perfected security
interest in favor of the Administrative Agent,

 

(xviii)                   which is reported on PeopleSoft or PowerCerv or such
other similar system that is reasonably acceptable to the Administrative Agent,
and

 

(xvix)                    if such Receivable is payable to one of the Collection
Accounts at Bank of America, N.A. that is listed on Schedule C, such Collection
Account has legitimately been

 

Exhibit I-8

--------------------------------------------------------------------------------


 

moved to Schedule D and subjected to a Blocked Account Agreement not later than
February 17, 2012.

 

Notwithstanding the foregoing, Receivables associated with the “level-pay
program” shall be Eligible Receivables to the extent that the aggregate amount
of such Receivables does not exceed 20% of total Retail Receivables.  For the
avoidance of doubt, Receivables associated with the “level-pay program” shall be
counted towards the percentage in the preceding sentence and shall be Eligible
Receivables only if the account balance of the Obligor participating in the
level-pay program is a debit.

 

“Facility Account” means the account in the name of the Seller at Wells Fargo
Bank in Dallas, Texas designated on Schedule D hereof as the “Facility Account”
or such other account designated in writing by the Seller or the Servicer and
the Administrative Agent as being the “Facility Account.”

 

“Facility Termination Date” means the earlier of (i) the Amortization Date and
(ii) the Scheduled Termination Date.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means each of the Administrative Agent’s Fee Letter and the
Purchasers’ Fee Letter.

 

“Ferrellgas” has the meaning set forth in the preamble to this Agreement.

 

“Fifth Third” has the meaning set forth in the preamble to this Agreement.

 

“Floor Reserve Percentage” means the sum of the Concentration Percentage, the
Base Dilution Reserve Percentage and the Commingling Risk Reserve Percentage.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

Exhibit I-9

--------------------------------------------------------------------------------


 

“General Partner” means Ferrellgas, Inc., a Delaware corporation and the sole
general partner of Ferrellgas.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guaranty Obligation” means, as to any Person, any direct or indirect liability
of that Person, whether or not contingent, with or without recourse, with
respect to any Indebtedness, lease, dividend, distribution, letter of credit or
other obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof.  The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; (g) all Hedging
Obligations; (h) all obligations in respect of Accounts Receivable
Securitizations (as defined in the Credit Agreement); (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Adverse Claim upon or in property (including accounts and
contracts rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness; and (j) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds

 

Exhibit I-10

--------------------------------------------------------------------------------


 

referred to in clauses (a) through (i) above; provided, however, that
“Indebtedness” shall not include Synthetic Lease Obligations.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

 

“Independent Director” means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of the Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”):  the Servicer, the Originators, the General Partner or
any of their respective Subsidiaries or Affiliates (other than the Seller),
(B) a supplier to any of the Independent Parties or the Seller, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties or the Seller,
or (D) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties or the Seller; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance transactions, instruments, agreements or securities.  Notwithstanding
the foregoing, the term “Independent Director” includes Benjamin Abedine, who is
the independent director of Seller as of the date of this Agreement.

 

“Interim Report” means a report in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agents pursuant to
Section 8.5(b).

 

“Interim Reporting Date” means (a) the third Business Day of each calendar week,
and (b) each Business Day following not less than three Business Days’ prior
written notice from the Administrative Agent that it desires daily reporting.

 

“Investment Base” has the meaning set forth in Section 1.1(a).

 

“LMIR” means, for any day, the sum of (a) the three-month “Eurodollar Rate” for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), plus (b) the Applicable
Margin.

 

“Lock-Box” means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables.

 

“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the immediately preceding three
Measurement Periods (including, without limitation, all invoices, debit memos
and Finance Charges), and the denominator of

 

Exhibit I-11

--------------------------------------------------------------------------------


 

which equals the Net Receivables Balance as of the last day of the most recently
ended Measurement Period.

 

“Loss Reserve Percentage” means at any time a percentage calculated in
accordance with the following formula:

 

SF x LHR x LR

 

Where:

 

SF

=

2.25;

LHR

=

The Loss Horizon Ratio; and

LR

=

The highest three-month rolling average of the Default Ratio occurring during
the 12 most recent Measurement Periods.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectability of the Receivables
generally or of any material portion of the Receivables.

 

“Measurement Period” means a calendar month.

 

“Monthly Payment Date” means the fifth day of each calendar month or, if such
day is not a Business Day, the next succeeding Business Day.

 

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Agents pursuant to
Section 8.5(a).

 

“Monthly Reporting Date” has the meaning set forth in Section 8.5(a).

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of any one Obligor exceeds 2.50% of the Outstanding Balance of all
Eligible Receivables.

 

“Originator” means each of Ferrellgas and Blue Rhino Global Sourcing, Inc. in
its capacity as seller under the Receivable Sale Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 12.2.

 

Exhibit I-12

--------------------------------------------------------------------------------


 

“Percentage” means, for each Purchaser on any date of determination, the ratio
(expressed as a percentage) of its Commitment to the Aggregate Commitments.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

“Purchase” means an Incremental Purchase or a Reinvestment.

 

“Purchase Account” has the meaning set forth in Section 1.7.

 

“Purchase Limit” means, on any date of determination, an amount equal to the
Aggregate Commitment.

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (a) the amount requested by Seller in the applicable
Purchase Notice, (b) the unused portion of the Purchase Limit on the applicable
purchase date and (c) the excess, if any, of (i) the Net Receivables Balance
less the Required Reserves on the applicable purchase date over (ii) the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report or Interim Report, as applicable, taking into
account such proposed Incremental Purchase.

 

“Purchaser” means any of Wells, Fifth Third or SunTrust.

 

“Purchaser Interest” means, at any time, for the Administrative Agent or any
Purchaser, an undivided percentage ownership interest associated with a
designated amount of Capital selected pursuant to the terms and conditions
hereof in (i) each Receivable arising prior to the time of the most recent
computation or recomputation of such undivided interest, (ii) all Related
Security with respect to each such Receivable, and (iii) all Collections with
respect to, and other proceeds of, each such Receivable.  Such undivided
percentage interest shall equal:

 

Exhibit I-13

--------------------------------------------------------------------------------


 

C

NRB - RR

 

where:

 

C

=

the Capital of such Purchaser Interest;

 

 

 

NRB

=

the Net Receivables Balance; and

 

 

 

RR

=

the Required Reserve;

 

provided, however, that from and after the Facility Termination Date, the
Purchaser Interest shall equal 100%.

 

“Purchasers’ Fee Letter” means the letter agreement dated as of the date hereof
between Seller, the Administrative Agent and each other Purchaser, as the same
may be amended, restated or otherwise modified and in effect from time to time.

 

“Receivable Sale Agreement” means that certain Amended and Restated Receivable
Sale Agreement, dated as of January 19, 2012, among the Originators and Seller,
as the same may be amended, restated or otherwise modified from time to time.

 

“Recourse Obligations” shall have the meaning set forth in Section 2.1.

 

“Reduction Notice” has the meaning set forth in Section 1.3.

 

“Regulatory Change” has the meaning set forth in Section 10.2(a).

 

“Reinvestment” has the meaning set forth in Section 2.2.

 

“Related Security” means, in respect of the Receivables: (i) all Records,
(ii) all of Seller’s rights and remedies under the Receivable Sale Agreement,
and (iii) all proceeds of the Receivables and of the foregoing.

 

“Required Purchasers” means, (a) at any time there are Commitments outstanding
and at least two Purchasers party hereto, Purchasers with Commitments in excess
of 66-2/3% of the Aggregate Commitment but in no event less than two Purchasers,
(b) at any time there no Commitments outstanding and at least two Purchasers
party hereto, Purchasers with Capital in excess of 66-2/3% of the Aggregate
Capital but in no event less than two Purchasers, and (c) at any time there is
only one Purchaser party hereto, such Purchaser.

 

“Required Reserve” means, on any date of determination, the product of the
Aggregate Reserve Percentage times the Net Receivables Balance.

 

“Responsible Officer” means (a) with respect to Servicer, the chief executive
officer, the president, the chief financial officer, vice president accounting
and finance, manager of finance, the treasurer or assistant treasurer of the
General Partner or any other officer having substantially the same authority and
responsibility to act for the General Partner on behalf of Seller and (b) with
respect to Seller, the chief executive officer, the president, the chief
financial

 

Exhibit I-14

--------------------------------------------------------------------------------


 

officer, vice president of finance, manager of finance, the treasurer or
assistant treasurer of Seller or any other officer having substantially the same
authority and responsibility to act on behalf of Seller.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivable Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to an Originator or its
Affiliates in reimbursement of actual management services performed).

 

“Restricted Subsidiaries” has the meaning set forth in the Credit Agreement.

 

“Retail Receivable” means each account receivable owed to Ferrellgas (at the
time it arises, and before giving effect to any transfer or conveyance under the
Receivable Sale Agreement), arising in connection with the sale of propane or
provision of related services by Ferrellgas (other than sales made under the
trade name of Ferrell North America and tank exchange sales made under the trade
name of Blue Rhino), including, without limitation, the obligation to pay any
Finance Charges with respect thereto.  Accounts receivable arising from any one
transaction, including, without limitation, accounts receivable represented by a
single invoice, shall constitute a Receivable separate from a Receivable
consisting of the accounts arising from any other transaction; provided,
further, that any account receivable referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the Obligor or Ferrellgas
treats such obligation as a separate payment obligation.

 

“Scheduled Termination Date” means September 23, 2016.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be an Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

 

“Servicer Compliance Certificate” has the meaning set forth in the definition of
“Applicable Margin”.

 

“Servicer’s Concentration Account” has the meaning set forth in the Receivable
Sale Agreement.

 

Exhibit I-15

--------------------------------------------------------------------------------


 

“Servicing Reserve”  means, for any Measurement Period, the product (expressed
as a percentage) of (1) 1% (or such higher percentage as may be reported as the
rate for the Servicing Fee in the immediately preceding Measurement Period on
any Monthly Report), times (2) a fraction, the numerator of which is the highest
Days Sales Outstanding for the most recent twelve (12) Measurement Periods and
the denominator of which is 360.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of Seller.

 

“SunTrust” has the meaning set forth in the preamble to this Agreement.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.

 

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivable Sale Agreement, the Fee Letters, the Subordinated Notes
(as defined in the Receivable Sale Agreement) and all other instruments,
documents and agreements executed and delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

 

“Unused Fee” means, on each Monthly Payment Date, a fully-earned and
non-refundable fee payable by the Seller to the Administrative Agent, for the
ratable account of the Purchasers, equal to 0.375% per annum multiplied by the
average daily excess, if any, during the Accrual Period then most recently ended
of (i) the Aggregate Commitments over (ii) the Aggregate Capital outstanding. 
For the avoidance of doubt, in no event may any reduction in the

 

Exhibit I-16

--------------------------------------------------------------------------------


 

Aggregate Commitment become effective for purposes of computing the Unused Fee
if, after giving effect to such reduction, the Aggregate Capital outstanding
would exceed the Aggregate Commitments as so reduced.

 

“Yield” means for each Accrual Period (or portion thereof) relating to a
Purchaser Interest, an amount equal to the product of the applicable Discount
Rate for such Purchaser Interest multiplied by the Capital of such Purchaser
Interest for each day elapsed during such period, annualized on a 360-day basis
in the case of Yield computed on the basis of LMIR and on a 365- (or, when
appropriate, 366-) day basis in all other cases.

 

“Yield Reserve”  means, for any Measurement Period, the product (expressed as a
percentage) of (1) 1.5 times (2) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (3) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent twelve (12) Measurement
Periods and the denominator of which is 360.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

Exhibit I-17

--------------------------------------------------------------------------------


 

EXHIBIT II-A

 

[FORM OF] PURCHASE NOTICE

 

[DATE]

 

Wells Fargo Bank, N.A., as
Administrative Agent

 

6 Concourse Parkway, Suite 1450

 

Atlanta, GA 30328

 

Attention:

Eero Maki

 

Telephone:

(404) 732-0821

 

Fax:

(404)  732-0801

 

Email:

rsgglobal@wachovia.com

 

 

 

 

[Fifth Third Bank

Asset Securitization

38 Fountain Square Plaza

MD 109046

Cincinnati, OH  45263

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Fax: (513) 534-0319

E-mail: Andrew.Jones@53.com

 

Fifth Third Bank

Asset Securitization

222 S. Riverside Plaza

MD GRVR0A

Chicago, IL 60606

Attention: Kacee Huisinga

Telephone: (312) 704-6852

Fax: (312).704-4127

E-mail: kacee.huisinga@53.com;
Amy.Schuster@53.com;
53.Securitization.Bancorp@53.com

 

 

SunTrust Bank

303 Peachtree Street NE

24th Floor, MC 3950

Atlanta, Georgia 30308

Attention: ASG Funding

Telephone: (404) 658-4568

Facsimile: (404) 495-2171

Email: Three.Pillars@suntrust.com

SunTrust Robinson Humphrey, Inc.

303 Peachtree Street NE

24th Floor, MC 3950

Atlanta, Georgia  30308

Attention: ASG Portfolio Management

Telephone: (404) 813-5006

Facsimile: (404) 813-0000

Email: TPFC.AssetManagement@SunTrust.com](1)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
January 19, 2012, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers

 

--------------------------------------------------------------------------------

(1)  SunTrust and Fifth Third to receive Purchase Notices directly only for the
initial Purchase and after a Fronting Cessation Notice.

 

Exhibit II-A-1

--------------------------------------------------------------------------------


 

and agents from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent (the “Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Agreement.

 

You are hereby notified of the following Incremental Purchase:

 

Purchase Price:

$

[Purchase Price for Wells:

    %: $

Purchase Price for Fifth Third:

    %: $

Purchase Price for SunTrust:

    %: $                          ](2)

Date of Purchase:

 

Requested Rate:

LMIR, if available; otherwise, the Alternate Base Rate.

 

Please credit the Purchase Price in immediately available funds to our Facility
Account and then wire-transfer the Purchase Price in immediately available funds
on the above-specified date of purchase to:

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. (   )

 

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

 

(i)            the representations and warranties of the Seller set forth in
Section 5.1 of the Agreement are true and correct in all material respects on
and as of the Purchase Date as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

 

(iii)          the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and

 

(iv)          the amount of Aggregate Capital is $                   after
giving effect to the Incremental Purchase to be made on the Purchase Date.

 

--------------------------------------------------------------------------------

(2)  Bracketed information not required unless a Fronting Cessation Notice has
been delivered.

 

Exhibit II-A-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit II-A-3

--------------------------------------------------------------------------------


 

EXHIBIT II-B

[FORM OF] REDUCTION NOTICE

 

[DATE]

 

Wells Fargo Bank, N.A., as
Administrative Agent

 

6 Concourse Parkway, Suite 1450

 

Atlanta, GA 30328

 

Attention:

Eero Maki

 

Telephone:

(404) 732-0821

 

Fax:

(404)  732-0801

 

Email:

rsgglobal@wachovia.com

 

 

 

 

[Fifth Third Bank

Asset Securitization

38 Fountain Square Plaza

MD 109046

Cincinnati, OH  45263

Attention: Andrew D. Jones

Telephone: (513) 534-0836

Fax: (513) 534-0319

E-mail: Andrew.Jones@53.com

Fifth Third Bank

Asset Securitization

222 S. Riverside Plaza

MD GRVR0A

Chicago, IL 60606

Attention: Kacee Huisinga

Telephone: (312) 704-6852

Fax: (312).704-4127

E-mail: kacee.huisinga@53.com;
Amy.Schuster@53.com;
53.Securitization.Bancorp@53.com

 

 

SunTrust Bank

303 Peachtree Street NE

24th Floor, MC 3950

Atlanta, Georgia 30308

Attention: ASG Funding

Telephone: (404) 658-4568

Facsimile: (404) 495-2171

Email: Three.Pillars@suntrust.com

SunTrust Robinson Humphrey, Inc.

303 Peachtree Street NE

24th Floor, MC 3950

Atlanta, Georgia  30308

Attention: ASG Portfolio Management

Telephone: (404) 813-5006

Facsimile: (404) 813-0000

Email: TPFC.AssetManagement@SunTrust.com](3)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
January 19, 2012, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers

 

--------------------------------------------------------------------------------

(3)  Fifth Third and SunTrust to receive Reduction Notices directly only if
Wells does not have a sufficiently large outstanding investment to absorb the
Aggregate Reduction.

 

Exhibit II-B-1

--------------------------------------------------------------------------------


 

and agents from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent (the “Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Agreement.  Each of the Agents
is hereby notified of the following Aggregate Reduction:

 

Aggregate Reduction:

$

[Wells’ Percentage:

    %: $

Fifth Third’s Percentage:

    %: $

SunTrust’s Percentage:

    %: $                          ](4)

Aggregate Capital after giving effect to the Aggregate Reduction:

$

Reduction Date:

 

 

 

 

Very truly yours,

 

 

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(4)  Bracketed information not required unless Wells does not have a
sufficiently large outstanding investment to absorb the Aggregate Reduction.

 

Exhibit II-B-2

--------------------------------------------------------------------------------


 

EXHIBIT III

 

PRINCIPAL PLACES OF BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE
SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

 

Places of Business:

 

 

 

Seller:

Principal Place of Business and Chief Executive Office

 

One Liberty Plaza

 

Liberty, Missouri, 64068

 

 

Servicer:

Principal Place of Business and Chief Executive Office

 

7500 College Blvd., Suite 1000

 

Overland Park, Kansas 66210

 

 

Locations of Records:

 

 

 

Seller:

Seller’s and Servicer’s addresses above and the following:

 

 

 

Blue Rhino Global Sourcing, Inc.

 

470 W. Hanes Mill Road, Suite 200

 

Winston-Salem, NC 27105

 

 

Servicer:

Seller’s and Servicer’s addresses above

 

 

Federal Employer Identification Numbers:

 

 

Seller:

43-1698481

 

 

Servicer:

43-1698481

 

Exhibit III

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF COMPLIANCE CERTIFICATE

 

To:          The Agents

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of January 19, 2012, by and among Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Seller”), Ferrellgas,
L.P., a Delaware limited partnership, as Servicer (“Servicer”), the purchasers
and agents from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent (the “Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                                  of
[Seller/Servicer].

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of [Seller/Servicer and its Subsidiaries] during the
accounting period covered by the attached financial statements.

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth in paragraph 5 below.

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

5.             Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which [Seller/Servicer] has taken, is
taking, or proposes to take with respect to each such condition or event:

 

THE FOREGOING CERTIFICATIONS, TOGETHER WITH THE COMPUTATIONS SET FORTH IN
SCHEDULE I HERETO AND THE FINANCIAL STATEMENTS DELIVERED WITH THIS CERTIFICATE
IN SUPPORT HEREOF, ARE MADE AND DELIVERED THIS          DAY OF
                  ,       .

 

 

BY:

 

 

NAME:

 

TITLE:

 

 

Exhibit IV

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.            Schedule of Compliance as of [Date] with Sections 9.1[(f) and
(k)](5) [(m)-(o)](6) of the Agreement.  Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

 

This schedule relates to the month ended:

 

--------------------------------------------------------------------------------

(5)  For Seller

(6)  For Servicer

 

Exhibit IV-2

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[Intentionally Deleted]

 

Exhibit V

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF MONTHLY REPORT

 

Ferrell Gas Receivables, LLC Monthly Servicer Report

For the Month Ended:

MM/DD/YY

(Page 1)

($)

 

A/R ROLLFORWARD

 

Beginning Balance

 

 

 

Less: Sales

 

 

 

Less: Credit Memos (-)

 

 

 

Less: Debit Memos (+)

 

 

 

Less: Total Bad Debt Write-offs

 

 

 

Less: Net Collections - Includes Non A/R Cash (-)

 

 

 

Less: Finance Charges

 

 

 

EOM AR Balance

 

 

 

 

AGING SCHEDULE

 

 

 

 

 

% of Total Aging

 

 

 

Current

 

Current Month

 

1 Month Prior

 

2 Months Prior

 

Current

 

 

 

 

 

 

 

 

 

1-30 DPD

 

 

 

 

 

 

 

 

 

31-60 DPD

 

 

 

 

 

 

 

 

 

61-90 DPD

 

 

 

 

 

 

 

 

 

91-120 DPD

 

 

 

 

 

 

 

 

 

121+ Days Past Due

 

 

 

 

 

 

 

 

 

Total Credits in Agings

 

 

 

 

 

 

 

 

 

Total Aging

 

 

 

 

 

 

 

 

 

 

A/R RECONCILIATIONS

 

Calculated Ending A/R

 

 

 

Reported Ending A/R

 

 

 

Difference

 

 

 

 

 

 

 

Calculated Ending A/R

 

 

 

Total Aging

 

 

 

Difference

 

 

 

 

INELIGIBLES

 

Defaulted Receivables (Gross)

 

 

 

Non - U.S. Receivables

 

 

 

Receivables of Affiliates

 

 

 

Government Receivables > 2% of Outstanding Balance

 

 

 

Obligons of Defaulted Receivables (50%)

 

 

 

Rec.w/ Terms 31-90 > 10% of Outstanding Balance

 

 

 

Rec. w/ Terms > 90

 

 

 

Originator Obligations Not Fully Performed

 

 

 

Bankrupt Obligors

 

 

 

31-60 DPD if 31-60 DPD>11% Total A/R (Retail Division Only)

 

 

 

Customer Deposits

 

 

 

Excess Level Pay A/R (> 20% of Retail A/R)

 

 

 

Aging Variance

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

Eligible Receivables

 

 

 

 

Exhibit VI-1

--------------------------------------------------------------------------------


 

Ferrell Gas Receivables, LLC Monthly Servicer Report

For the Month Ended:

MM/DD/YY

(Page 2)

($)

 

 

 

 

 

Current Month

 

One Month Prior

 

Two Months Prior

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total A/ R

 

 

 

 

 

 

 

 

 

Less: Total Ineligibles

 

 

 

 

 

 

 

 

 

Eligible Receivables

 

 

 

 

 

 

 

 

 

Less: Total Excess Amounts

 

 

 

 

 

 

 

 

 

NET RECIEVABLES BALANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESERVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loss Reserve

 

 

 

 

 

 

 

 

 

Dilution Reserve

 

 

 

 

 

 

 

 

 

Total Dynamic Reserve

 

 

 

 

 

 

 

 

 

Reserve Floor

 

 

 

 

 

 

 

 

 

Yield Reserve

 

 

 

 

 

 

 

 

 

Servicing Reserve

 

 

 

 

 

 

 

 

 

Required Reserve %

 

 

 

 

 

 

 

 

 

Required Reserve $ (RR)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING AVAILABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Receivables Balance (NRB)

 

 

 

 

 

 

 

 

 

Less: Required Reserve

 

 

 

 

 

 

 

 

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Outstanding (CO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Availability or Required Paydown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRIGGER COMPLIANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Test

 

Compliance Level

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Interest

 

(CO+RR)/ NPB < 100%

 

In Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3M Avg. 61+ DPD Ratio

 

Less than TBD

 

In Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3M Charge-Off Ratio

 

Less than 0.9%

 

In Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3M Dilution Ratio

 

Less than TBD

 

In Compliance

 

 

 

 

 

 

 

 

EXCESS CONCENTRATIONS

 

 

 

Obligor Name

 

Short Term Debt Rating

 

Allowable %

 

Total Receivables

 

% of Total

 

Excess
Receivables

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of MM/DD/YY is in
accordance with the Receivables Purchase Agreement dated January 19, 2012 and
that all representations and warranties related to such Agreement are restated
and reaffirmed.

 

Signed:

 

 

Date:

 

Title:

Director - Ferrellgas Receivables LLC

 

 

 

Exhibit IV-2

--------------------------------------------------------------------------------


 

Exhibit VI-2

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

FORM OF INTERIM REPORT

 

[See attached]

 

Exhibit VII-1

--------------------------------------------------------------------------------


 

Ferrellgas Receivables, LLC Interim Servicer Report

For the Period Ended:

MM/DD/YYYY

($ in 000)

 

Enter Date of Interim Report:

 

MM/DD/YYYY

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail Ending A/R

 

 

 

$

—

 

 

 

Blue Rhino Ending A/R

 

 

 

$

—

 

 

 

FNA Ending A/R

 

 

 

$

—

 

 

 

Total Ending A/R

 

 

 

 

 

$

—

 

Retail Unapplied Cash

 

 

 

$

—

 

 

 

Blue Rhino Unapplied Cash

 

 

 

$

—

 

 

 

FNA Unapplied Cash

 

 

 

$

—

 

 

 

Total Unapplied Cash

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Less: (from most recent Monthly Report)

 

 

 

 

 

 

 

Ineligible Receivables

 

 

 

 

 

$

—

 

Excess Concentration Amounts

 

 

 

 

 

$

—

 

Net Receivables Balance

 

 

 

 

 

$

—

 

Aggregate Reserve (%) (from most recent Monthly Report)

 

 

 

 

 

 

 

Required Reserves ($)

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

Calculated Availability

 

 

 

 

 

$

—

 

Aggregate Commitment

 

 

 

 

 

$

—

 

Maximum Potential Aggregate Capital

 

 

 

 

 

$

—

 

Current Outstanding Balance

 

 

 

 

 

$

—

 

(Capital Reduction Required) or Additional Available

 

 

 

 

 

$

—

 

Action Taken: Incremental Purchase / (Reduction Amount)

 

 

 

 

 

$

—

 

New Capital Outstanding

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

In Asset Compliance (Y/N)

 

 

 

 

 

Yes

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of MM/DD/YYYY in
accordance with the Receivables Purchase Agreement dated January 19, 2012. Each
of the conditions set forth in Section 6.2 of the RPA are met as of the date
hereof except the following exceptions to Section 6.2:      None

 

 

Signed by one of following:

 

 

 

 

 

Signed:

 

 

Date:

 

Title:

Manager - Ferrellgas Receivables LLC

 

 

 

Exhibit VII-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COMMITMENTS
As of January 19, 2012

 

 

 

WELLS FARGO
BANK, N.A.
[42%]

 

SUNTRUST BANK
[29%]

 

FIFTH THIRD BANK
[29%]

 

AGGREGATE
COMMITMENT
[100%]

 

 

 

 

 

 

 

 

 

 

 

January

 

$

94,500,000.00

 

$

65,250,000.00

 

$

65,250,000.00

 

$

225,000,000.00

 

February

 

$

94,500,000.00

 

$

65,250,000.00

 

$

65,250,000.00

 

$

225,000,000.00

 

March

 

$

94,500,000.00

 

$

65,250,000.00

 

$

65,250,000.00

 

$

225,000,000.00

 

April

 

$

73,500,000.00

 

$

50,750,000.00

 

$

50,750,000.00

 

$

175,000,000.00

 

May

 

$

73,500,000.00

 

$

50,750,000.00

 

$

50,750,000.00

 

$

175,000,000.00

 

June

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

July

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

August

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

September

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

October

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

November

 

$

60,900,000.00

 

$

42,050,000.00

 

$

42,050,000.00

 

$

145,000,000.00

 

December

 

$

94,500,000.00

 

$

65,250,000.00

 

$

65,250,000.00

 

$

225,000,000.00

 

 

Schedule A

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON OR

 

PRIOR TO THE INITIAL PURCHASE

 

1.             Payout Agreement among Wells Fargo Bank, N.A., Fifth Third Bank,
BNP Paribas, the Seller and the Servicer.

 

2.             Executed copies of the Receivable Sale Agreement, duly executed
by the parties thereto, and all closing documents and opinions required
thereunder.

 

3.             Executed copies of this Agreement, duly executed by the parties
thereto.

 

4.             Copy of the Resolutions of the Board of Directors of Seller
certified by its Assistant Secretary authorizing Seller’s execution, delivery
and performance of this Agreement and the other documents to be delivered by it
hereunder.

 

5.             Copy of the Resolutions of the Board of Directors of the General
Partner of the Servicer certified by its Assistant Secretary authorizing the
Servicer’s execution, delivery and performance of this Agreement and the other
documents to be delivered by it hereunder.

 

6.             Organization Documents of each of the Seller Parties certified by
the Secretary of State of Delaware on or within thirty (30) days prior to the
initial Incremental Purchase.

 

7.             Good Standing Certificates issued by the Secretaries of State of:

 

a.             With respect to the Seller, Delaware and Missouri

 

b.             With respect to the Servicer, Delaware and Kansas

 

8.             A certificate of the Assistant Secretary of Seller certifying the
names and signatures of the officers authorized on its behalf to execute this
Agreement and any other documents to be delivered by it hereunder.

 

9.             A certificate of the Assistant Secretary of the General Partner
certifying the names and signatures of the officers authorized on its behalf to
execute on behalf of the Servicer this Agreement and any other documents to be
delivered by it hereunder.

 

10.           Evidence that UCC financing statements, have been or,
contemporaneously with closing, will be filed in all jurisdictions as may be
necessary or, in the opinion of the Administrative Agent, desirable, under the
UCC of all appropriate jurisdictions or any comparable law in order to perfect
the ownership interests contemplated by this Agreement.

 

11.           Opinions of counsel to the Originators and the Seller which
addresses such matters as the Administrative Agent may reasonably request.

 

13.           The Administrative Agent’s Fee Letter.

 

Schedule B-1

--------------------------------------------------------------------------------


 

14.           The Purchasers’ Fee Letter.

 

15.           An Interim Report for the week prior to the date of this
Agreement.

 

16.           In connection with the Payout Agreement referenced above, UCC-3
terminations and the termination for existing blocked account control agreements
for the facility for the Facility Account and the Servicer’s Concentration
Account.

 

17.           Blocked Account Agreements for the bank accounts listed on
Schedule D.

 

Schedule B-2

--------------------------------------------------------------------------------

 


 

SCHEDULE C

 

LIST OF ACCOUNTS WITH BALANCES THAT CAN BE CONCENTRATED ON A
WEEKLY BASIS IF DAILY BALANCES ARE UNDER $2,500

 

Date:  January 19, 2012

 

American West Bank

 

300601838

Anna National Bank

 

0005054955

Atlanta National Bank

 

00000310

Bancorp South

 

6400210735

Bank of Bloomsdale

 

1001019

Banterra Bank

 

08061513

Banterra Bank

 

0040037436

Buena Vista National Bank

 

105562

Centennial Bank

 

500371370

Chambers Bank

 

5005534

Chemical Bank

 

2018900924

Citizens Bank

 

0015207251

Citizens Bank and Trust Company

 

0198064

Citizens Bank of West Virginia

 

70084

Cornerstone Bank

 

1154109

Cornerstone Bank

 

50001866

Eagle Bank & Trust

 

00709758

Farmers & Merchants Bank

 

0002032884

First Commercial Bank

 

262331

First Community National Bank

 

013110

First National Bank

 

42105855

First National Bank of Arenzville

 

6622623

First National Bank of Chrisman

 

0000018546

First National Bank of Izard County

 

932710701

First State Bank of IL

 

6022367

First State Bank of IL

 

60003111

First State Community Bank

 

1002619

FirstBank

 

012022729

Heartland Bank and Trust Company

 

424064

Huntington (HNB)

 

01479751714

Huron Community Bank

 

7008063

Independent Bank

 

6967988

Lake Osceola State Bank

 

154083

Marion Center Bank

 

204002454

Morton Community Bank

 

0000105481

National Bank of Arizona

 

1901001485

National Bank of Commerce

 

2301005084

 

Schedule C-1

--------------------------------------------------------------------------------


 

Old National Bank

 

350000068

Owingsville Banking Company

 

1011235

Paris First Bank

 

100145

PBK Bank

 

03004147

Peoples National Bank McLeansboro

 

0030065992

PNC Bank

 

4202279132

PNC Bank

 

4600028216

PNC Bank

 

4600028224

PNC Bank

 

4601868137

PNC Bank

 

4612945759

PNC Bank

 

4614906761

Queensborough National Bank & Trust

 

134523

Riverside Bank

 

604793

Shelby County State Bank

 

5003964

Simmons First National Bank

 

00290513

South Georgia Bank

 

0015107

The Fountain Trust Company

 

229349801

Bank of America

 

123380-7775

Bank of America

 

12336-08407

Bank of America

 

12336-11513

Bank of America

 

12336-11532

Bank of America

 

12339-02796

Bank of America

 

12336-11551

Bank of America

 

12337-02230

Bank of America

 

12338-12601

Bank of America

 

12339-01485

Bank of America

 

12353-46512

Bank of America

 

12339-08731

Bank of America

 

12339-08717

Bank of America

 

8188346699

Bank of America

 

8188706733

Bank of America

 

12330-63572

Bank of America

 

12353-46154

Bank of America

 

8188442969

Bank of America

 

12330-58301

Bank of America

 

8188209074

Bank of America

 

8765115965

Bank of America

 

8188093079

 

Schedule C-2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

LIST OF ACCOUNTS FOR BLOCKED ACCOUNT AGREEMENTS

 

No.

 

Account
Number

 

Bank

 

Account Purpose

 

Name of Account Holder

1.

 

4126641612

 

Wells Fargo Bank, N.A.

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

2.

 

4000030486

 

Wells Fargo Bank, N.A.

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

3.

 

4000042168

 

Wells Fargo Bank, N.A.

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

4.

 

4761053438

 

Wells Fargo Bank, N.A.

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

5.

 

4121123616

 

Wells Fargo Bank, N.A.

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

6.

 

4496823683

 

Wells Fargo Bank, N.A.

 

Servicer Concentration Account

 

Ferrellgas Receivables, LLC

7.

 

4496823691

 

Wells Fargo Bank, N.A.

 

Facility Account

 

Ferrellgas Receivables, LLC

8.

 

0044983917

 

M&I Bank FSB

 

Secondary Collection Account

 

Ferrellgas Receivables, LLC

9.

 

7234896509

 

Fifth Third Bank

 

Lock-box

 

Ferrellgas Receivables, LLC

10.

 

00100523969

 

JP Morgan

 

FNA Operating Acct

 

Ferrellgas Receivables, LLC

11.

 

00100297234

 

JP Morgan

 

FNA Lockbox Acct

 

Ferrellgas Receivables, LLC

 

Schedule D

--------------------------------------------------------------------------------